Exhibit 10.5

 

EXECUTION VERSION

 

INTERIM SPONSORS AGREEMENT

 

INTERIM SPONSORS AGREEMENT (this “Agreement”), dated as of February 24, 2016, by
and among Atlas Power, LLC, a newly formed Delaware limited liability company
(the “Buyer”), Dynegy Inc., a Delaware corporation (“DYN”) and Energy Capital
Partners III, LP, a Delaware limited partnership, Energy Capital Partners III-A,
LP, a Delaware limited partnership, Energy Capital Partners III-B, LP, a
Delaware limited partnership, Energy Capital Partners III-C, LP, a Delaware
limited partnership, and Energy Capital Partners III-D, LP, a Delaware limited
partnership (collectively, “ECP”). Each of ECP and DYN shall be referred to
herein as a “Sponsor” and, collectively, as the “Sponsors”.

 

RECITALS

 

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”), by and among Atlas Power Finance, LLC, a
wholly-owned Subsidiary of the Buyer (the “Buyer Subsidiary”), GDF SUEZ Energy
North America, Inc., a Delaware corporation (the “Company”), and International
Power, S.A., a “societe anonyme” under the laws of Belgium (the “Seller”), the
Seller has committed, subject to the conditions set forth therein, to sell all
of the Shares (as defined in the Purchase Agreement) to the Buyer Subsidiary;

 

WHEREAS, on the date hereof, (a) ECP, certain Affiliated investment funds of
ECP, the Buyer and the Buyer Subsidiary have executed an equity commitment
letter (the “ECP Equity Commitment Letter”), in which ECP (and such investment
funds) have committed, subject to the conditions set forth therein, to
contribute (directly or through one or more Affiliated entities) to the Buyer an
aggregate amount up to $814.75 million (it being understood and agreed that any
funds contributed under the ECP Equity Commitment Letter in excess of $414.75
million shall be in the form of a loan substantially on the terms attached
hereto as Exhibit C (other than any funds contributed pursuant to Section 2.15,
as contemplated by the last sentence of Section 2.15.1, the “Bridge Portion))
solely for the purpose of funding, and to the extent necessary to fund, a
portion of the Buyer Subsidiary’s obligations under Sections 3.2(c) and
4.2(b)(i) of the Purchase Agreement, and related costs and expenses, and (b) ECP
has executed a limited guarantee in favor of the Company, in which ECP has
committed to guarantee certain of the obligations of the Buyer Subsidiary
pursuant to the Purchase Agreement (the “ECP Guarantee”);

 

WHEREAS, DYN has, on the date hereof, executed (a) an equity commitment letter
(the “DYN Equity Commitment Letter” and, together with the ECP Equity Commitment
Letter, the “Equity Commitment Letters”), in which DYN has committed, subject to
the conditions set forth therein, to contribute (directly or through one or more
Affiliated entities) to the Buyer an aggregate amount up to $770.25 million
solely for the purpose of funding, and to the extent necessary to fund, a
portion of the Buyer Subsidiary’s obligations under Sections 3.2(c) and
4.2(b)(i) of the Purchase Agreement, and related costs and expenses, and (b) a
limited guarantee in favor of the Company, in which DYN has committed to
guarantee certain of the obligations of the Buyer Subsidiary pursuant to the
Purchase Agreement (the “DYN Guarantee” and, together with the ECP Guaranty, the
“Guarantees”);

 

--------------------------------------------------------------------------------


 

WHEREAS, immediately prior to or simultaneously with the Closing, the Buyer and
the Sponsors intend to enter into an amended and restated limited liability
company agreement governing the operations of the Buyer following the Closing
that will be substantially in the form attached hereto as Exhibit A (the “LLC
Agreement Form”);

 

WHEREAS, immediately prior to or simultaneously with the Closing, the Buyer and
DYN intend to enter into a service agreement relating to the provision of
certain services by DYN to the Buyer and its Subsidiaries following the Closing
in accordance with the terms set forth on Exhibit B (the “Service Agreement”);

 

WHEREAS, each of DYN and Terawatt Holdings, LP, a Delaware limited partnership
(“Terawatt”), has, on the date hereof, executed a Stock Purchase Agreement
related to the purchase of certain shares of common stock of DYN by Terawatt
(the “Stock Purchase Agreement”), with the proceeds from such purchase to be
contributed by DYN to the Buyer in accordance with this Agreement; and

 

WHEREAS, the Sponsors wish to agree upon certain terms and conditions that will
govern the actions and the relationship among the Sponsors and the Buyer with
respect to the Purchase Agreement, the Equity Commitment Letters, the
Guarantees, and the Debt Commitment Letter (as defined in the Purchase
Agreement) (each, a “Transaction Agreement” and collectively, the “Transaction
Agreements”), and the transactions contemplated hereby and thereby or to be
undertaken in connection therewith.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

1.                                      EFFECTIVENESS; DEFINITIONS.

 

1.1                               Effectiveness. This Agreement shall become
effective on the date hereof and shall terminate upon the earlier of, except
with respect to Sections 2.4, 2.6, 2.7, 2.8, 2.9, 2.13, 2.15, 2.16 (with respect
to Section 2.16, solely if the Closing occurs), 2.17 (with respect to
Section 2.17, solely if the Closing occurs) and 3, the Closing and the
termination of the Purchase Agreement; provided that any liability for breach
of, or failure to comply with, any of the provisions of this Agreement prior to
such termination shall survive such termination.

 

1.2                               Definitions.

 

1.2.1                     “Advisor” means any advisor, consultant or other
Person engaged on behalf of the Sponsors or the Buyer for the purpose of
conducting due diligence with respect to the Company or negotiating the terms
and conditions of the Purchase Agreement, the Equity Commitment Letters, the
Guarantees and the Debt Commitment Letter, with the Seller or the Company,
including but not limited to Skadden, Arps, Slate, Meagher & Flom LLP, Latham &
Watkins LLP and White & Case LLP. For the avoidance of doubt, any fees owed to
advisors, consultants or other Persons for time or

 

2

--------------------------------------------------------------------------------


 

services expended negotiating the arrangements between the Sponsors shall not be
fees or expenses of an Advisor for any purpose of this Agreement.

 

1.2.2                     “Affiliate” means, with respect to a specified Person,
any other Person, whether now in existence or hereafter created, directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, “controlling,” “controlled by” and “under
common control with”) means the power to direct or cause the direction of the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise. For the avoidance
of doubt, for purposes of this Agreement, the Company and its Subsidiaries shall
not be deemed Affiliates of any party hereto and ECP and DYN shall not be deemed
Affiliates of each other.

 

1.2.3                     “Bank of Tokyo Mitsubishi” means The Bank of
Tokyo-Mitsubishi UFJ, Ltd..

 

1.2.4                     “Commitment” means, with respect to each Sponsor, the
amount of the Equity Commitment (as defined and set forth in such Sponsor’s
Equity Commitment Letter, as may be increased or decreased in accordance with
Section 2.15.

 

1.2.5                     “Commitment Percentage” means, with respect to ECP,
35%, and with respect to DYN, 65%, in each case as may be increased or decreased
in accordance with Section 2.15.

 

1.2.6                     “CS” means Credit Suisse Securities (USA) LLC, an
Advisor to DYN.

 

1.2.7                     “DB” means Deutsche Bank Securities Inc., an Advisor
to DYN.

 

1.2.8                     “DB Side Letter” means that certain Side Letter, dated
as of the date hereof, by and between DYN and DB.

 

1.2.9                     “GS” means Goldman, Sachs & Co., an Advisor to DYN.

 

1.2.10              “GS Side Letter” means that certain Side Letter, to be
entered into on or about the date hereof, by and between DYN and GS, or any
other agreement, whether written or oral, to pay GS a side fee.

 

1.2.11              “PIPE Closing” has the meaning given to “Closing” in the
Stock Purchase Agreement.

 

1.2.12              “Lazard” means Lazard Freres & Co. LLC, an Advisor to DYN.

 

1.2.13              “Morgan Stanley” means Morgan Stanley Senior Funding, Inc.

 

1.2.14              “MS Side Letter” that certain Side Letter, dated as of the
date hereof, by and between the Buyer Subsidiary and MS.

 

3

--------------------------------------------------------------------------------


 

1.2.15              “RBC” means the Royal Bank of Canada, an Advisor to DYN.

 

1.2.16              “Side Letters” means, collectively, the DB Side Letter and
the GS Side Letter.

 

1.2.17              “Transfer” means any sale, transfer, conveyance, assignment,
pledge, encumbrance, hypothecation or other disposition (other than any sale or
transfer to an Affiliate of the transferring party, including, with respect to
ECP, an entity controlled by ECP and formed for the purpose of effecting an
investment in the Buyer by certain limited partners of ECP and Affiliated
investment funds of ECP).

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Purchase Agreement.

 

2.                                      AGREEMENTS AMONG THE PARTIES.

 

2.1                               Equity Commitments.

 

2.1.1                     Each Sponsor hereby agrees to fund or cause to be
funded the Commitment under its Equity Commitment Letter, on the terms and
subject to the conditions and limitations thereof. Each Sponsor hereby affirms
and agrees that the Buyer is entitled to and shall enforce the provisions of the
Equity Commitment Letters in accordance with this Agreement and the terms of
each such Equity Commitment Letter upon the direction of the Company if the
Company is permitted to cause the Buyer to enforce the provisions of such Equity
Commitment Letter under the specific circumstances set forth therein and
Section 11.11 of the Purchase Agreement and does in fact so cause the Buyer to
enforce such provisions. Neither the Buyer nor the Sponsors shall attempt to
enforce the funding of any Commitment under any Equity Commitment Letter until
the applicable conditions set forth in the foregoing sentence have been
satisfied and, if such conditions are satisfied, DYN shall be entitled to cause
the Buyer to enforce the provisions of the ECP Equity Commitment Letter in the
event ECP has not funded thereunder and ECP shall be entitled to cause the Buyer
to enforce the provisions of the DYN Equity Commitment Letter in the event DYN
has not funded thereunder.

 

2.1.2                     In the event that the PIPE Closing occurs concurrently
with the Closing, DYN hereby agrees to use the aggregate Purchase Price (as
defined in the Stock Purchase Agreement), less related costs and expenses, to
fund a portion of the Commitment under the DYN Equity Commitment Letter.  In the
event that the PIPE Closing occurs following the Closing, each Sponsor and the
Buyer shall take the actions contemplated by Section 2.15.2.  In the event that
the parties under the Stock Purchase Agreement are required to consummate the
PIPE Closing in accordance with the Stock Purchase Agreement, ECP shall cause
Terawatt to pay the Purchase Price (as defined in the Stock Purchase Agreement)
pursuant to the Stock Purchase Agreement and, to the extent Terawatt does not
have the requisite funds to pay all of the Purchase Price (as defined in the
Stock Purchase Agreement), ECP shall provide such requisite funds to Terawatt.

 

2.1.3                     Notwithstanding anything to the contrary in this
Agreement and the

 

4

--------------------------------------------------------------------------------


 

Commitment Letters, the Sponsors hereby agree that in the event that the Buyer
does not require the full amount of the Sponsors’ aggregate Commitment to
fulfill its obligations under the Purchase Agreement (such unused amount, the
“Excess Amount”), all or a portion of any such Excess Amount shall nevertheless
be contributed to the Buyer in an amount necessary to satisfy the minimum cash
balance of the Buyer required under the Debt Commitment Letter, and thereafter,
the Commitment of each Sponsor shall be reduced as follows: first, ECP’s
Commitment shall be reduced by up to the Bridge Portion and then, if the Excess
Amount exceeds the Bridge Portion, each Sponsor’s Commitment shall be reduced by
its pro rata portion (in accordance with its respective Commitment Percentage).

 

2.1.4                     In exchange for each Sponsor’s Equity Commitment, at
the Closing, upon execution of an Amended and Restated Limited Liability Company
Agreement of the Buyer substantially in the form of the LLC Agreement Form, the
Buyer shall issue, directly or indirectly, to each Sponsor an additional number
of limited liability company interests in the Buyer so that each such Sponsor
shall hold, directly or indirectly, a number of limited liability company
interests in the Buyer equal to such Sponsor’s Commitment Percentage of the
outstanding limited liability company interests in the Buyer (after giving
effect to such issuances).

 

2.2                               Decisions; Actions.

 

2.2.1                     Except as otherwise set forth in this Section 2.2, the
parties hereto hereby agree that the Buyer (on behalf of itself and the Buyer
Subsidiary) shall be entitled to take or cause to be taken any and all actions
required or permitted to be taken by the Buyer (on behalf of itself and the
Buyer Subsidiary), in each case, in its sole discretion, regarding the Purchase
Agreement, the Related Documents and the transactions contemplated thereby,
including in order to comply with its obligations under the Purchase Agreement
and the Related Documents, satisfying the conditions to the Closing set forth in
Article IX of the Purchase Agreement and exercising the Buyer’s (and the Buyer
Subsidiary’s) rights under the Purchase Agreement or the Related Documents;
provided that the parties hereto hereby agree that the Buyer shall be controlled
by DYN as managing member pursuant to the Limited Liability Company Agreement of
the Buyer, dated as of the date hereof, but shall not, and shall cause the Buyer
Subsidiary not to, take or cause to be taken any material actions without the
prior written consent of ECP. For the avoidance of doubt, the following shall be
considered material actions:

 

(1)                                 amending, modifying or terminating the
Purchase Agreement or any Related Document;

 

(2)                                 waiving the Seller’s or the Company’s
compliance with any of their respective obligations under the Purchase Agreement
or the Related Documents or granting any consent requested by the Seller or the
Company pursuant to the Purchase Agreement or the Related Documents;

 

(3)                                 other than as contemplated by Section 2.11,
paying any

 

5

--------------------------------------------------------------------------------


 

                                                consideration to obtain, or
granting any other benefit or concession to obtain, or in each case to
facilitate the obtaining of, any consent or approval of any Governmental Body or
other Person with respect to the transactions contemplated by the Purchase
Agreement;

 

(4)                                 determining that the conditions to the
Closing set forth in Sections 9.1(a)—(g) of the Purchase Agreement have been
satisfied or determining to waive any such condition or making any claim (in
writing) that a Material Adverse Effect has occurred;

 

(5)                                 making any claim (in writing) that Seller or
the Company is in breach of, or default under, the Purchase Agreement or any
Related Document, or instituting any proceeding or action, or threatening (in
writing) to institute any proceeding or action with respect to any such breach
or default;

 

(6)                                 making any determination with respect to the
Debt Financing contemplated in Section 2.10; and

 

(7)                                 making any filing with a Governmental Body
required under Section 8.4 of the Purchase Agreement.

 

2.2.2                     Notwithstanding the foregoing, if the Buyer requests
in writing that ECP approve any decision or action set forth in Section 2.2.1 or
Section 2.10 and ECP does not notify the Buyer in writing of its disapproval of
such decision or action by 5:00 p.m. Houston, Texas time on the third (3rd)
Business Day following the date of such request, ECP shall be deemed to have
irrevocably consented to and approved of such decision or action for all
purposes of this Agreement.

 

2.3                               Pre-Closing Matters. Each Sponsor shall use
its Commercially Reasonable Efforts to, and the parties hereto shall reasonably
cooperate with one another to, (a) take all actions necessary or appropriate to
consummate the transactions contemplated by the Purchase Agreement, (b) cause
the fulfillment at the earliest practicable date of all of the conditions to
their or the Buyer Subsidiary’s respective obligations to consummate the
transactions contemplated by the Purchase Agreement and (c) execute and cause to
be delivered to each other party hereto or thereto such instruments and other
documents, and shall take such other actions, as such other party may reasonably
request (prior to, at or after the Closing) for the purposes of carrying out or
evidencing any of the transactions contemplated by the Purchase Agreement.

 

2.4                               Defaulting Sponsor.

 

2.4.1                     In the event that (a) the Buyer has determined that
the Closing Conditions have been satisfied or waived and (i) ECP (A) fails to
fund (or provides written notice to DYN of its intent not to fund) its portion
of the Closing Date Purchase Price in accordance with the terms of the ECP
Equity Commitment Letter, or (B) fails to effect the PIPE Closing (assuming all
conditions to ECP’s obligations to effect the PIPE

 

6

--------------------------------------------------------------------------------


 

Closing been satisfied or waived) or (ii) DYN (A) fails to fund (or provides
written notice to ECP of its intent not to fund) its portion of the Closing Date
Purchase Price in accordance with the terms of the DYN Equity Commitment Letter
or (B) fails to effect the PIPE Closing (assuming all conditions to DYN’s
obligations to effect the PIPE Closing have been satisfied or waived), or
(b) any Sponsor takes, or causes the Buyer to take, or fails to take, any
material action, or makes, or fails to make, any material decision, in each case
that causes the Buyer, the Buyer Subsidiary or any Sponsor to be in material
breach of, or material default under, any Transaction Agreement or the Stock
Purchase Agreement, after written notice and reasonable opportunity to cure to
the extent that such breach or default is curable and the applicable Transaction
Agreement allows for such opportunity for cure (the applicable Sponsor, in the
case of clause (a) or clause (b) above, the “Defaulting Sponsor”), then in each
case in clauses (a) and (b) above, the other Sponsor (the “Non-Defaulting
Sponsor”) shall have the right to terminate with immediate effect the Defaulting
Sponsor’s participation in the transactions contemplated by the Purchase
Agreement and the Stock Purchase Agreement and fund (or cause a third party to
fund) any unpaid amount of the Defaulting Sponsor’s portion of the Closing Date
Purchase Price and the Defaulting Sponsor shall immediately and irrevocably
transfer to the Non-Defaulting Sponsor (or such third party, as the case may be)
its equity interests in the Buyer in consideration therefor (at a cost equal to
the par value per share of such equity interests).

 

2.4.2                     Any Defaulting Sponsor hereby makes, constitutes and
appoints the Non-Defaulting Sponsor as its true and lawful attorney-in-fact for
it and in its name, place and stead to sign, execute, certify, acknowledge, file
and record any instrument that is now or may hereafter be deemed necessary by a
Non-Defaulting Sponsor in its reasonable discretion to carry out fully any
transfer contemplated by Section 2.4 (such power of attorney granted is a
special power of attorney, coupled with an interest, and is irrevocable, and
will survive the bankruptcy, insolvency, dissolution or cessation of existence
of the Defaulting Sponsor). The termination of any Defaulting Sponsor’s
participation in the transactions contemplated by the Purchase Agreement and the
funding of the Defaulting Sponsor’s portion of the Closing Date Purchase Price
in the manner set forth above shall not affect, alter or impair the Buyer’s, the
Buyer Subsidiary’s, the Non-Defaulting Sponsor’s, the Company’s or the Seller’s
rights or remedies against the Defaulting Sponsor under this Agreement
(including, without limitation, Sections 2.1.1 and 2.8) or the Transaction
Agreements, with respect to the Defaulting Sponsor’s failure to fund or any
other action or inaction. Nothing in Section 2.4 shall obligate or require the
Non-Defaulting Sponsor to exercise its right to terminate the Defaulting
Sponsor’s participation in the transactions contemplated by the Purchase
Agreement or fund the Defaulting Sponsor’s portion of the Closing Date Purchase
Price.

 

2.5                               LLC Agreement and Service Agreement. Each
Sponsor agrees, on the Closing Date, to enter into an Amended and Restated
Limited Liability Company Agreement of the Buyer substantially in the form of
the LLC Agreement Form. Each Sponsor agrees to negotiate in good faith the terms
of the Service Agreement in order to execute the Service Agreement on the
Closing Date.

 

7

--------------------------------------------------------------------------------


 

2.6                               Company Payments. Until such time as the
Closing occurs, each Sponsor agrees that any damages, costs, fees, expenses or
other amounts to be paid by the Seller or the Company to the Sponsors or the
Buyer under or with respect to any Transaction Agreement to which the Buyer (or
the Buyer Subsidiary) is a party or the transactions contemplated thereby
(collectively, the “Company Payments”) shall (a) first be used to pay the fees
and expenses of the Advisors in their capacity as such (other than Lazard, RBC,
DB, GS and CS) and (b) thereafter be paid to the Sponsors in proportion to their
respective Commitment Percentages at the time of the event that triggered
payment of any of the Company Payments; provided, however, that in the event a
Sponsor becomes a Defaulting Sponsor, (x) such Defaulting Sponsor hereby waives
all rights and shall have no right or claim to all or any portion of the Company
Payments and (y) in the event any Company Payment is or has been paid to the
Defaulting Sponsor by the Company, the Defaulting Sponsor shall immediately
remit all such amounts to the Non-Defaulting Sponsors.

 

2.7                               Expenses.

 

2.7.1                     In the event the Purchase Agreement is not terminated
and the Closing occurs, the Company and/or the Buyer shall bear and pay any
amounts due to each Advisor in their capacity and all fees and expenses payable
to the providers of the Debt Financing (including the fees and expenses of RBC,
DB, GS, Morgan Stanley (including pursuant to the MS Side Letter) and Bank of
Tokyo Mitsubishi related to the Debt Financing other than fees and expenses of
(i) DB or GS pursuant to the Side Letters or (ii) Lazard, CS and RBC (to the
extent not related to the Debt Financing)).

 

2.7.2                     In the event the Purchase Agreement is terminated,
after the application pursuant to Section 2.6 of any Company Payments, each
Sponsor shall bear and pay its proportionate share (based on its respective
Commitment Percentage) of any amounts due to each Advisor (including the fees
and expenses of RBC, DB, GS, Morgan Stanley (including pursuant to the MS Side
Letter) and Bank of Tokyo Mitsubishi related to the Debt Financing other than
fees and expenses of (i) DB or GS pursuant to the Side Letters or (ii) Lazard,
CS and RBC (to the extent not related to the Debt Financing)), solely in its
capacity as an Advisor.

 

2.7.3                     All fees and expenses of Lazard, RBC and CS related to
the Purchase Agreement or the transactions contemplated thereby (but not
including any such fees and expenses to the extent related to the Debt
Financing) and all fees and expenses of DB or GS pursuant to the Side Letters,
notwithstanding each of Lazard’s, RBC’s, DB’s, GS’s and CS’s status as an
Advisor, shall be borne entirely by DYN and not by the Buyer, the Buyer
Subsidiary, the Company or ECP.

 

2.8                               The Buyer and Defaulting Sponsor
Indemnification. Notwithstanding anything to the contrary in this Agreement, in
the event a Sponsor becomes a Defaulting Sponsor (or otherwise breaches any of
its obligations under any Transaction Agreement to which it is a party) and the
Non-Defaulting Sponsor is obligated to make any payment in respect of any
resulting claim or liability under any Transaction Agreement, such Defaulting
Sponsor will (i) be solely responsible for such payment and (ii) defend,
indemnify and hold harmless the Non-Defaulting Sponsor, the Buyer and the Buyer
Subsidiary from and against, and reimburse the Non-Defaulting Sponsor and the
Buyer and the Buyer Subsidiary for, all claims, actions, proceedings,

 

8

--------------------------------------------------------------------------------


 

liabilities, obligations, damages, losses, harms, charges, costs and expenses of
whatever nature and however arising from such breach or any action or inaction
of the Defaulting Sponsor that the Non-Defaulting Sponsor or the Buyer or the
Buyer Subsidiary may suffer or incur, or become subject to, under or arising
from the Purchase Agreement or any of the other Transaction Agreements or in
respect thereof.

 

2.9                               Information Supplied; Indemnification. From
and after the date hereof, each Sponsor (the “Indemnifying Sponsor”) will
defend, indemnify and hold harmless the other Sponsor and the Buyer (each, an
“Indemnified Party” and collectively, the “Indemnified Parties”) from and
against, and reimburse the Indemnified Parties for, all claims, actions,
proceedings, liabilities, obligations, damages, losses, charges, costs or
expenses of whatever nature and however arising that any Indemnified Party may
suffer or incur, or become subject to, as a result of any information that
(a) contains an untrue statement of a material fact or omits to state any
material fact required to be stated therein in order to make such statement, in
light of the circumstances in which it was made, not misleading and (b) is
supplied by such Sponsor for inclusion in the filings or notifications with
Governmental Bodies required to be made under the Purchase Agreement.

 

2.10                        Debt Financing. The Sponsors shall cause the Buyer
(and the Buyer shall cause the Buyer Subsidiary) to comply with the Buyer
Subsidiary’s obligations under the Purchase Agreement to enter into and borrow
under definitive agreements relating to the Debt Financing; provided that,
without ECP’s prior written consent, the Buyer and the Buyer Subsidiary shall
not make any determination to take any action, or determination to not act, with
respect to the Debt Commitment Letter or with respect to any agreement on
additional or modified terms related to the Debt Financing (subject to the terms
of the Purchase Agreement).  In addition, DYN shall permit, and shall cause the
Buyer and the Buyer Subsidiary to permit, ECP to participate in (a) all “road
shows”, lender meetings and similar meetings with respect to obtaining the Debt
Financing and (b) the preparation and negotiation of all material documents
necessary to consummate the Debt Financing.

 

2.11                        Regulatory Matters. Each Sponsor shall, and shall
cause its Affiliates to, (a) make or assist the Buyer and the Buyer Subsidiary
in making, as applicable, all filings and notifications with Governmental Bodies
and (b) use its reasonable best efforts to obtain or assist the Buyer and the
Buyer Subsidiary in obtaining, as applicable, all necessary consents,
authorizations and approvals of any Governmental Body that, in each case of
clause (a) or (b) above, are necessary to consummate the transactions to be
effected pursuant to the Stock Purchase Agreement or Purchase Agreement. Without
limiting the generality of the foregoing, each Sponsor shall, and shall cause
its Affiliates to, (i) supply and provide all information (which information
shall be accurate in all material respects) to the other Sponsors or the Buyer,
as applicable, that is reasonably required in connection with any such filings
or notifications or in connection with obtaining any such consents,
authorizations or approvals and (ii) cooperate with the other Sponsor and the
Buyer in responding to any action taken by any Governmental Body in connection
with or in response to any such filings or notifications or any such consents,
authorizations and approvals. In connection with and without limiting the
foregoing, each Sponsor shall, and shall cause its Affiliates to, take promptly
any and all steps necessary to avoid or eliminate each and every impediment
under any Regulatory Laws that may be asserted by any federal, state and local
and non-United States antitrust or competition authority, so as to enable

 

9

--------------------------------------------------------------------------------


 

the parties to the Purchase Agreement to effect the Closing and the PIPE Closing
as expeditiously as possible; provided that ECP shall not be required to effect
or commit to effect, by consent decree, hold separate orders, trust or otherwise
(A) the sale or disposition of any of the assets or businesses of ECP or its
Affiliates or (B) any other restriction, limitation or encumbrance on businesses
or assets of ECP or its Affiliates (and in no event shall ECP be deemed to be a
Defaulting Sponsor by failing to effect, or failing to commit to effect, any
such action contemplated by clause (A) or clause (B) above).  To the extent that
any consent decree, hold separate orders, holding in trust of any of assets or
business or any other restriction, limitation or encumbrance on any businesses
or assets other than any sale or disposition of any businesses or assets of any
Person (collectively, but expressly excluding any sale or disposition of any
businesses or assets of any Person, the “Mitigation Actions”) is necessary to
avoid or eliminate each and every impediment under any Regulatory Laws and is
necessary to consummate the Closing under the Purchase Agreement or the PIPE
Closing, DYN shall (1) first propose to the applicable authority that such
Mitigation Actions be taken by the Company Group or by DYN and its Subsidiaries
or both, (2) determine (which determination will be made by DYN in an
economically rational manner and assuming that it indirectly owns all of the
equity interests of the Company Group) which businesses or assets of the Company
Group or DYN or its Subsidiaries, as applicable, will be subject to such
Mitigation Actions and which Mitigation Actions will be taken (provided such
Mitigation Actions avoid, mitigate or eliminate such impediments) and (3) cause
the Company or it or any such DYN Subsidiary, as applicable, to take such
Mitigation Action following the Closing under the Purchase Agreement.  To the
extent that sales or dispositions of assets or businesses of the Company Group
are necessary to avoid or eliminate each and every impediment under any
Regulatory Laws and are necessary to consummate the Closing under the Purchase
Agreement or the PIPE Closing following the taking of the actions contemplated
by the two preceding sentences, DYN shall (x) propose to the applicable
authority that sale or dispositions of businesses or assets of the Company Group
be undertaken by the Company Group, (y) determine (which determination will be
made by DYN in an economically rational manner and assuming that it indirectly
owns all of the equity interests of the Company Group) which businesses or
assets of the Company Group will be sold or disposed (provided such sales or
dispositions avoid, mitigate or eliminate such impediments) and (z) cause the
Company to undertake such sales or dispositions following the Closing under the
Purchase Agreement.

 

2.12                        Exclusivity. Each Sponsor agrees that, for so long
as this Agreement shall remain in effect, it shall not become Affiliated with,
enter into discussions with, or make an equity investment with, any other Person
in relation to any transaction involving the Seller or the Company that could
reasonably be expected to be competitive to, or interfere with, the negotiation
or consummation of the transactions contemplated by the Purchase Agreement.

 

2.13                        Cooperation. Each Sponsor shall comply with, and be
bound by, the Buyer Subsidiary’s obligations under Section 8.8 of the Purchase
Agreement as if such Sponsor was the Buyer Subsidiary under Purchase Agreement.
Each Sponsor agrees to cooperate with each other Sponsor reasonably and in good
faith with respect to the publication of any press release or public
announcement or other communication with any news media in respect of the
Transaction Agreements or the transactions contemplated thereby. Unless
otherwise required by Law or the rules of any stock exchange or regulatory
authority (including a self-regulatory organization), no party hereto may issue
any press release or otherwise make any public announcement or

 

10

--------------------------------------------------------------------------------


 

comment relating to the transactions contemplated by the Purchase Agreement
without the prior coordination with the other Sponsors, including, without
limitation, allowing, to the extent reasonably practicable, the other Sponsors a
reasonable opportunity to comment on such press release, public announcement or
other communication in advance of such issuance or publication (including any
public announcement  required by Law or the rules of any stock exchange).

 

2.14                        Restrictions on Transfer. For so long as this
Agreement shall be in force or remain in effect, no Sponsor shall permit any
Transfer of any equity or other interest of the Buyer. Each Sponsor shall not,
and shall cause its Affiliates not to, permit any direct or indirect Transfer
(including by issuance of equity interests) of any equity interest of such
Sponsor or the beneficial ownership of any equity interest of such Sponsor if
such Transfer would be reasonably be expected to adversely affect or materially
delay obtaining or making the consents, authorizations and approvals of any
Governmental Body that are necessary to consummate the transactions contemplated
by the Purchase Agreement or the Related Documents.

 

2.15                        Additional Financing.

 

2.15.1                                      In the event that the PIPE Closing
does not occur prior to or concurrently with the Closing as a result of the
failure of any of the conditions to the PIPE Closing under the Stock Purchase
Agreement to have been satisfied or waived or because the Stock Purchase
Agreement has been terminated, ECP shall be required to provide $150 million to
DYN or the Buyer, as applicable, through one of the following options (provided
that ECP can elect either option in its sole discretion, except in the event
that the PIPE Closing has not occurred or does not occur as a result of the
failure of the condition set forth in Section 2.04(g) of the Stock Purchase
Agreement, in which case only the provisions of clause (ii) below shall apply):
(i) ECP and DYN shall enter into a loan agreement, the specific terms of which
shall include the ability of DYN to repay all or a portion of the loan at any
time without penalty and shall otherwise be agreed by ECP and DYN, acting
reasonably and in good faith, prior to the Closing, pursuant to which ECP shall
loan DYN $150 million (the “ECP Loan”), which DYN shall use to fund the Buyer
Subsidiary’s obligations under the Purchase Agreement or (ii) (a) ECP’s
Commitment shall be increased by $150 million and DYN’s Commitment shall be
decreased by $150 million, (b) each Sponsor’s Commitment Percentage shall be
increased or decreased, as the case may be, in accordance with the $150 million
increase or decrease contemplated by the foregoing clause (a), and (c) ECP shall
be required to contribute such additional $150 million to the Buyer at the
Closing, subject to the satisfaction or waiver of the conditions set forth in
the ECP Equity Commitment Letter; provided that, in each case in the foregoing
clauses (i) and (ii), each of DYN and Terawatt shall continue to comply with its
obligations set forth in the Stock Purchase Agreement (including effecting the
PIPE Closing, subject to the satisfaction or waiver of the conditions set forth
in the Stock Purchase Agreement), and provided further that if any of the
conditions to the PIPE Closing under the Stock Purchase Agreement are not
satisfied or the Stock Purchase Agreement is terminated, in either case due to a
material breach of, or material default under, the Stock Purchase Agreement by
DYN, ECP shall not be required to provide the ECP Loan, ECP’s Commitment shall
not be increased pursuant to clause (ii)(a) above and ECP shall not be required
to contribute the additional $150 million to the Buyer at the Closing pursuant
to clause (ii)(c) above, unless ECP

 

11

--------------------------------------------------------------------------------


 

elects, in its sole discretion, to either provide the ECP Loan or contribute
such additional $150 million to the Buyer. For the avoidance of doubt, in the
event that ECP contributes an additional $150 million to the Buyer pursuant to
this Section 2.15.1, such contribution shall not constitute a Bridge Portion and
shall instead be deemed an equity contribution by ECP to the Buyer under the ECP
Equity Commitment Letter.

 

2.15.2                                      In the event that the PIPE Closing
occurs after the actions contemplated in clauses (i) or (ii) of Section 2.15.1
have occurred, the Sponsors hereby agree that (a) ECP shall be deemed to have
paid $150 million of DYN’s Commitment on DYN’s behalf, (b) such payment by ECP
on DYN’s behalf shall be offset against, and shall be treated as satisfying,
Terawatt’s obligation to pay the Purchase Price (as defined in the Stock
Purchase Agreement) at the PIPE Closing, (c) in the case of clause (i) of
Section 2.15.1, $150 million of the outstanding principal of the ECP Loan shall
have been deemed repaid but any accrued and unpaid interest thereon shall be
paid to ECP in full by DYN, and (d) in the case of clause (ii) of
Section 2.15.1, for purposes of determining the ownership of Units (as defined
in the LLC Agreement Form) and the Capital Contributions (as defined in the LLC
Agreement Form) of each Sponsor, the actions set forth in clauses (ii)(a) and
(ii)(b) of Section 2.15.1 shall be deemed to have not occurred and DYN shall be
deemed to have funded DYN’s Commitment as contemplated as of the date hereof
(for the avoidance of doubt, at the price per Unit paid by the Sponsors at the
Closing).

 

2.16                        Bridge Portion. Subject to Section 2.1.3, at the
Closing and concurrently with the funding of ECP’s Commitment in accordance with
the ECP Equity Commitment Letter, ECP shall provide the Bridge Portion to the
Buyer substantially on the terms attached hereto as Exhibit C.  Notwithstanding
the foregoing or anything to the contrary in Section 2.2, through the Closing
Date, DYN may, without ECP’s prior written consent, cause the Buyer to negotiate
and obtain replacement financing from a third party that is not an Affiliate of
DYN with respect to the Bridge Portion on terms materially more favorable to the
Buyer in the aggregate than the terms of the Bridge Portion (which replacement
financing shall (i) not be convertible into any equity of the Buyer or any of
its Subsidiaries, (ii) not have any make-whole, cash interest, amortization,
mandatory prepayment or redemption, financial covenants and call protection
features and (iii) have a lower interest rate for the duration of such
replacement financing and a maturity of at least four (4) years from the date of
incurrence).

 

2.17                        Liquidity Facility.  At the Closing, DYN and the
Buyer shall enter into a liquidity facility, substantially on the terms attached
hereto as Exhibit D.

 

2.18                        Representations and Warranties. Each Sponsor
represents and warrants to the other Sponsor that:

 

2.18.1                                      such Sponsor is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
organization and has full power and legal right to execute and deliver this
Agreement and to perform its obligations hereunder;

 

2.18.2                                      the execution, delivery and
performance of this Agreement by such Sponsor has been and remains duly
authorized by all necessary partnership action, and

 

12

--------------------------------------------------------------------------------


 

does not contravene any provision of its organizational documents or any Law or
contravene or violate any provision of, or result in the termination or
acceleration of, or entitle any party to accelerate any obligation or
indebtedness under, any mortgage, lease, franchise, license, permit, Contract or
instrument, to which such Sponsor is a party or by which any of such Sponsor’s
assets or properties are bound;

 

2.18.3                                      no other entity or governing body
proceedings or approvals on the part of such Sponsor or any direct or indirect
equity holders, managers or partners are necessary to authorize the execution,
delivery and performance of this Agreement;

 

2.18.4                                      other than as disclosed in the
Purchase Agreement (including the schedules thereto), no notice to, filing with
or consent or approval of any Governmental Body having jurisdiction is required
for the execution, delivery and performance of this Agreement and no other
proceedings or actions on the part of such Sponsor or any other Person (other
than any proceedings that have previously occurred or actions that have been
previously taken) are necessary in connection with the execution, delivery and
performance of this Agreement;

 

2.18.5                                      other than as disclosed in the
Purchase Agreement (including the schedules thereto), no notice to, filing with
or consent or approval of any Governmental Body having jurisdiction is required
for the execution, delivery and performance of the Stock Purchase Agreement or
the Transaction Agreements by such Sponsor or the Buyer as a result of such
Sponsor’s participation in the transactions contemplated by the Transaction
Agreements (excluding, for the avoidance of doubt, the transactions contemplated
by the Stock Purchase Agreement); and

 

2.18.6                                      to the knowledge of such Sponsor
(including the knowledge that would have been obtained after due inquiry), the
representations and warranties of the Buyer Subsidiary contained in the Purchase
Agreement are true and accurate in all respects.

 

3.                                      MISCELLANEOUS.

 

3.1                               Amendment. This Agreement may be amended or
modified, and the provisions hereof waived, only by an agreement in writing
signed by the parties hereto.

 

3.2                               Severability. In the event that any provision
hereof would, under applicable law, be invalid or unenforceable in any respect,
such provision shall be construed by modifying or limiting it so as to be valid
and enforceable to the maximum extent compatible with, and possible under,
applicable law. The provisions hereof are severable, and in the event any
provision hereof should be held invalid or unenforceable in any respect, it
shall not invalidate, render unenforceable or otherwise affect any other
provision hereof.

 

13

--------------------------------------------------------------------------------


 

3.3                               Notice. All notices and other communications
hereunder shall be in writing and shall be deemed duly delivered (i) four
Business Days after being sent by registered or certified mail, return receipt
requested, postage prepaid, (ii) one Business Day after being sent for next
Business Day delivery, fees prepaid, via a reputable nationwide overnight
courier service, or (iii) on the date of confirmation of receipt (or, the first
Business Day following such receipt if the date of such receipt is not a
Business Day) of transmission by electronic mail or facsimile, in each case to
the intended recipient as set forth below:

 

if to ECP:

 

Energy Capital Partners
11943 El Camino Real, Suite 220
San Diego, California 92130
Facsimile:  (858) 703-4401

Email:  asinger@ecpartners.com; cleininger@ecpartners.com
Attention:  Andrew Singer; Chris Leininger

 

with a copy to (which alone shall not constitute notice):

 

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022

Facsimile:                 (212) 751-4864

Email: david.kurzweil@lw.com; paul.kukish@lw.com

Attn:  David Kurzweil; Paul Kukish

 

if to DYN:

 

Dynegy Inc.
601 Travis Street
Houston, TX 77002
Facsimile: (713) 507-6808
E-mail: catherine.james@dynegy.com
Attention: Catherine James, Esq., Executive Vice President and General Counsel

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, DC 20005
Facsimile: (202) 661-8200
E-mail: michael.rogan@skadden.com
Attention: Michael P. Rogan

 

14

--------------------------------------------------------------------------------


 

3.4                               Governing Law; Jurisdiction; Venue; Waiver of
Jury Trial.

 

3.4.1                     This Agreement, and all claims or causes of action
(whether in contract, tort or otherwise) that may be based upon, arise out of or
relate to this letter agreement or the negotiation, execution or performance of
this Agreement (including any claim or cause of action based upon, arising out
of or related to any representation or warranty made in or in connection with
this Agreement), shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, applicable to contracts executed in and
to be performed entirely within that State.

 

3.4.2                     This Agreement, and all claims or causes of action
(whether in contract, tort or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement), shall be governed by, and construed in accordance with, the internal
laws of the State of Delaware, without reference to the choice of law provisions
thereof. All claims, causes of action, suits, actions or proceedings shall be
raised to and exclusively determined by the Court of Chancery for the State of
Delaware or, if such court disclaims jurisdiction, the U.S. District Court for
the District of Delaware or, if such court disclaims jurisdiction, the courts of
the State of Delaware, and in each case, any appellate court from any decision
thereof, to whose exclusive jurisdiction and venue the Parties unconditionally
consent and submit. Service of process in connection with any such claim, cause
of action suit, action or proceeding may be served on each Party anywhere in the
world by the same methods as are specified for the giving of notices under this
Agreement. Each of the Parties irrevocably waives any objection to the laying of
venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

3.4.3                     THE PARTIES HERETO EACH HEREBY WAIVES, AND AGREES TO
CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING
UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. THE PARTIES TO THIS
AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

3.5                               Specific Performance. The parties hereto
acknowledge and agree that irreparable damage for which monetary damages, even
if available, would not be an adequate remedy, would occur in the event that any
of the provisions of this Agreement were not performed in

 

15

--------------------------------------------------------------------------------


 

accordance with its specific terms or were otherwise breached and that any
remedy at law for any breach of the provisions of this Agreement would be
inadequate. Accordingly, the parties hereto acknowledge and agree that each
party hereto shall be entitled to an injunction, specific performance or other
equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, including the right of
a party hereto to cause the other party hereto consummate the transactions
contemplated by the Transaction Agreements, in the courts provided for in
Section 3.4.2, this being in addition to any other remedy to which they are
entitled at law or in equity. Each Party agrees that it will not oppose the
granting of specific performance and other equitable relief on the basis that
any other party hereto has an adequate remedy at law or that an award of
specific performance is not an appropriate remedy for any reason at law or
equity. The parties hereto acknowledge and agree that any party hereto seeking
an injunction to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in accordance with this Section 3.5
shall not be required to provide any bond or other security in connection with
any such injunction.

 

3.6                               No Recourse. Notwithstanding anything to the
contrary that may be expressed or implied in this Agreement or any document or
instrument delivered contemporaneously herewith, and notwithstanding the fact
that any Sponsor or any of its successors or permitted assignees may be a
partnership or a limited liability company, each of ECP, DYN and the Buyer, by
its acceptance of the benefits hereof, covenants, agrees and acknowledges that
no Person other than ECP, DYN and the Buyer and their respective successors and
permitted assignees shall have any obligation hereunder, and that it has no
rights of recovery against, and no recourse hereunder or under any documents or
instruments delivered in connection herewith shall be had against, any former,
current or future director, officer, agent, advisor, attorney, representative,
Affiliate, manager or employee of any of ECP, DYN or the Buyer (or any of their
successors or assignees), against any former, current or future general or
limited partner, manager, member or stockholder of ECP, DYN or the Buyer, or any
Affiliate thereof or against any former, current or future director, officer,
agent, advisor, attorney, representative, employee, Affiliate, assignee, general
or limited partner, stockholder, manager or member of any of the foregoing,
whether by or through attempted piercing of the corporate veil, by the
enforcement of any judgment or assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable Law, or
otherwise.

 

3.7                               Exercise of Rights and Remedies. No delay of
or omission in the exercise of any right, power or remedy accruing to any party
as a result of any breach or default by any other party under this Agreement
shall impair any such right, power or remedy, nor shall it be construed as a
waiver of or acquiescence in any such breach or default, or of any similar
breach or default occurring later; nor shall any such delay, omission nor waiver
of any single breach or default be deemed a waiver of any other breach or
default occurring before or after that waiver.

 

3.8                               Other Agreements. This Agreement, together
with the Transaction Agreements and all agreements referenced herein and
therein, constitutes the entire agreement and supersedes all prior agreements,
understandings and statements, both written and oral, among the parties hereto
with respect to the subject matter contained herein.

 

3.9                               Assignment. No party hereto may assign any of
its rights or obligations under this Agreement without the prior written consent
of the other party; provided that ECP may assign

 

16

--------------------------------------------------------------------------------


 

this Agreement (in whole or in part) to one or more of its Affiliates as long as
ECP remains liable hereunder.

 

3.10                        Third Parties. No Person who is not a party to this
Agreement shall have any rights to enforce this Agreement; provided that the
parties hereto expressly intend that the Buyer shall be regarded as, and shall
be entitled to rely upon its status as, an intended third party beneficiary of
Section 2.8 hereof.

 

3.11                        Counterparts. This Agreement may be executed in
counterparts, all of which, when taken together, shall constitute one and the
same agreement.

 

[Signature pages follow]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

ENERGY CAPITAL PARTNERS III, LP

 

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ Tyler Reeder

 

 

 

Name:

Tyler Reeder

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

ENERGY CAPITAL PARTNERS III-A, LP

 

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ Tyler Reeder

 

 

 

Name:

Tyler Reeder

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

ENERGY CAPITAL PARTNERS III-B, LP

 

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ Tyler Reeder

 

 

 

Name:

Tyler Reeder

 

 

 

Title:

Managing Member

 

[Signature Page to Interim Sponsors Agreement]

 

--------------------------------------------------------------------------------


 

 

ENERGY CAPITAL PARTNERS III-C, LP

 

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ Tyler Reeder

 

 

 

Name:

Tyler Reeder

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

ENERGY CAPITAL PARTNERS III-D, LP

 

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

/s/ Tyler Reeder

 

 

 

Name:

Tyler Reeder

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

DYNEGY INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Robert C. Flexon

 

 

Name:

Robert C. Flexon

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

ATLAS POWER, LLC

 

 

 

 

By:

Dynegy Atlas Holdings, LLC, its managing
member

 

 

 

 

By:

/s/ Robert C. Flexon

 

Name:

Robert C. Flexon

 

Title:

President & Chief Executive Officer

 

[Signature Page to Interim Sponsors Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LLC AGREEMENT

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

ATLAS POWER, LLC

 

a Delaware limited liability company

 

effective as of [·]



 

UNITS IN ATLAS POWER, LLC, A DELAWARE LIMITED LIABILITY COMPANY, HAVE NOT BEEN
REGISTERED WITH OR QUALIFIED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY
SECURITIES REGULATORY AUTHORITY OF ANY STATE.  THE UNITS ARE BEING SOLD IN
RELIANCE UPON EXEMPTIONS FROM SUCH REGISTRATION OR QUALIFICATION REQUIREMENTS. 
THE UNITS CANNOT BE SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF EXCEPT
IN COMPLIANCE WITH THE RESTRICTIONS ON TRANSFERABILITY CONTAINED IN THIS LIMITED
LIABILITY COMPANY AGREEMENT OF ATLAS POWER, LLC AND APPLICABLE FEDERAL AND STATE
SECURITIES LAWS.

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page

 

 

ARTICLE I. ORGANIZATION

2

 

 

 

Section 1.01

Continuation of the Company

2

Section 1.02

Name

2

Section 1.03

Registered Office; Registered Agent

2

Section 1.04

Principal Place of Business

2

Section 1.05

Purpose; Powers

2

Section 1.06

Fiscal Year

3

Section 1.07

Foreign Qualification Governmental Filings

3

Section 1.08

Duration

3

Section 1.09

Units

3

Section 1.10

New Unitholders

3

Section 1.11

Tax Classification

3

 

 

 

ARTICLE II. CORPORATE GOVERNANCE

4

 

 

Section 2.01

Board of Managers

4

Section 2.02

Removal

5

Section 2.03

Vacancies

5

Section 2.04

Voting Agreements

6

Section 2.05

Governance Expense

6

Section 2.06

Board Actions

6

Section 2.07

Officers

9

Section 2.08

Certain Powers of Nominated Directors

9

Section 2.09

Annual Plan

9

Section 2.10

ECP Representative

10

 

 

 

ARTICLE III. CAPITAL CONTRIBUTIONS AND DISTRIBUTIONS

10

 

 

Section 3.01

Capital Contributions

10

Section 3.02

Distributions

10

 

 

 

ARTICLE IV. ISSUANCE OF NEW SECURITIES; RESTRICTIONS ON TRANSFERS

11

 

 

Section 4.01

Resale of Units

11

Section 4.02

Issuance of New Securities; Pre-Emptive Rights

12

Section 4.03

ECP Put Right

13

Section 4.04

Dynegy Call Right

16

Section 4.05

Right of First Offer

17

Section 4.06

Drag Along Rights

19

Section 4.07

Tag Along Rights

20

Section 4.08

Void Assignment

20

 

--------------------------------------------------------------------------------


 

Section 4.09

Cooperation

21

Section 4.10

Expenses

21

Section 4.11

Bridge Loan

21

 

 

ARTICLE V. TERMINATION; LIQUIDATION

22

 

 

Section 5.01

Initial Public Offering

22

Section 5.02

Liquidation; Voluntary Termination

22

Section 5.03

Dissolution

22

 

 

ARTICLE VI. [RESERVED]

22

 

 

ARTICLE VII. COVENANTS

22

 

 

Section 7.01

Confidentiality

22

Section 7.02

Information Rights

24

Section 7.03

Management Rights Letter

25

Section 7.04

Limitation of Duties; Separate Interests

25

Section 7.05

FIRPTA Compliance

26

Section 7.06

Notification of Certain Transactions

26

Section 7.07

Dispute Resolution

26

Section 7.08

Registration Rights

27

 

 

 

ARTICLE VIII. INDEMNIFICATION; LIMITATION OF LIABILITY

27

 

 

Section 8.01

Indemnification; Limitation of Liability

27

Section 8.02

D&O Insurance

29

 

 

ARTICLE IX. GENERAL PROVISIONS

29

 

 

Section 9.01

Successors and Assigns

29

Section 9.02

Specific Performance

29

Section 9.03

Governing Law

29

Section 9.04

Submission to Jurisdiction; Consent to Service of Process

29

Section 9.05

Waiver of Jury Trial

29

Section 9.06

Interpretation

30

Section 9.07

Notices

30

Section 9.08

Counterparts

32

Section 9.09

Severability

32

Section 9.10

Amendment and Waiver

32

Section 9.11

Tax Withholding

33

Section 9.12

Entire Agreement

33

Section 9.13

Legends

33

 

 

 

ARTICLE X. DEFINITIONS

34

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

ATLAS POWER, LLC

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”)
of ATLAS POWER, LLC, a Delaware limited liability company (the “Company”), dated
and effective as of [·] (the “Effective Date”), is made and entered into by and
among:

 

(i)                                     the Company;

 

(ii)                                  Energy Capital Partners III, LP, a
Delaware limited partnership (“ECP III”), Energy Capital Partners III-A, LP, a
Delaware limited partnership (“ECP III-A”), Energy Capital Partners III-B, LP, a
Delaware limited partnership (“ECP III-B”), Energy Capital Partners III-C, LP, a
Delaware limited partnership (“ECP III-C”), Energy Capital Partners III-D, LP, a
Delaware limited partnership (“ECP III-D” and, together with ECP III, ECP III-A,
ECP III-B and ECP III-C, collectively, the “ECP Funds”); and

 

(iii)                               Dynegy Atlas Holdings, LLC, a Delaware
limited liability company (“Dynegy” and, together with the ECP Funds, the
“Principal Unitholders”).

 

Each of the parties hereto are sometimes referred to individually as a “Party”
and collectively as the “Parties” in this Agreement.

 

RECITALS

 

WHEREAS, the Company was formed under the name “Atlas Power, LLC” as a limited
liability company under the Delaware Limited Liability Company Act pursuant to
the Certificate of Formation of the Company (the “Delaware Certificate”) filed
with the Delaware Secretary of State on February 23, 2016;

 

WHEREAS, the Principal Unitholders and the Company previously entered into that
certain Limited Liability Company Agreement of the Company, dated as of
February [·], 2016 (the “Original Agreement”);

 

WHEREAS, (i) the ECP Funds have purchased from the Company an aggregate of [·]
Units (as defined below) in exchange for $[·], representing [·]% of the issued
and outstanding number of Units, and (ii) Dynegy has purchased from the Company
an aggregate of [·] Units in exchange for $[·], representing [·]% of the issued
and outstanding number of Units(1);

 

--------------------------------------------------------------------------------

(1)  Note to Draft:  For the avoidance of doubt, these amounts and amounts set
forth on Exhibit A to take into account all equity amounts funded by the ECP
Funds and Dynegy, respectively, as of the Effective Date, including any amounts
funded by the ECP Funds to the Company because the PIPE transaction has not yet
been consummated.

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Parties desire to promote their mutual interests by agreeing to
certain matters relating to the operations of the Company and the disposition
and voting of the Units;

 

WHEREAS, the Principal Unitholders wish to amend and restate the Original
Agreement in its entirety and do hereby adopt this Agreement as the Limited
Liability Company Agreement of the Company, effective as of the Effective Date.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound agree as follows:

 

ARTICLE I.
ORGANIZATION

 

Section 1.01                             Continuation of the Company.  The
Company was organized as a Delaware limited liability company on February 23,
2016 by the filing of the Delaware Certificate in the office of the Delaware
Secretary of State pursuant to the Delaware Act.  The Unitholders desire to
continue the Company for the purposes and upon the terms and conditions set
forth herein.  As of the Effective Date, the ECP Funds and Dynegy constitute all
of the Unitholders of the Company.  Except as provided herein, the rights,
duties and liabilities of each Unitholder will be as provided in the Delaware
Act.

 

Section 1.02                             Name.  The name of the Company is
“Atlas Power, LLC”.  Company business will be conducted in such name or such
other names that comply with applicable Law as the Board may select from time to
time.

 

Section 1.03                             Registered Office; Registered Agent.
The registered office of the Company in the State of Delaware will be the
initial registered office designated in the Delaware Certificate or such other
office (which need not be a place of business of the Company) as the Board may
designate from time to time in the manner provided by law.  The registered agent
of the Company in the State of Delaware will be the initial registered agent
designated in the Delaware Certificate, or such other person or persons as the
Board may designate from time to time in the manner provided by law.

 

Section 1.04                             Principal Place of Business.  The
principal place of business of the Company will be at 601 Travis Street,
Suite 1400, Houston, TX 77002, or such other location as the Board may designate
from time to time, which need not be in the State of Delaware.  The Company may
have such other offices as the Board may determine appropriate.

 

Section 1.05                             Purpose; Powers.  The Company shall
have the power to engage in any and all lawful businesses or activities and
exercise any powers in which a limited liability company may be engaged under
applicable Law, including the Delaware Act.  The Company

 

2

--------------------------------------------------------------------------------


 

will have all powers permitted to be exercised by a limited liability company
organized in the State of Delaware.

 

Section 1.06                             Fiscal Year.  The fiscal year of the
Company (the “Fiscal Year”) for financial statement and federal income tax
purposes will end on December 31st unless otherwise determined by the Board or
required under the Code.

 

Section 1.07                             Foreign Qualification Governmental
Filings.  The Board is authorized to cause the Company to comply, to the extent
procedures are available, with all requirements necessary to qualify the Company
as a foreign limited liability company in any jurisdiction where the Company may
conduct business.  Each Officer is authorized, on behalf of the Company, to
execute, acknowledge, swear to and deliver all certificates and other
instruments as may be necessary or appropriate in connection with such
qualifications.  Further, each Unitholder will execute, acknowledge, swear to
and deliver all certificates and other instruments that are necessary or
appropriate to qualify, or, as appropriate, to continue or terminate such
qualification of, the Company as a foreign limited liability company in all such
jurisdictions in which the Company may conduct business.

 

Section 1.08                             Duration.  The Company commenced on the
date the Certificate of Formation was filed with the Delaware Secretary of
State, and the Company will be perpetual in duration unless terminated pursuant
to this Agreement.

 

Section 1.09                             Units.  As of the date hereof, the
Equity Interests of the Company shall be comprised of units (the “Units”).  Upon
the execution hereof by the Parties, [·] Units were issued and outstanding as
more fully set forth on Exhibit A hereto (the “Schedule of Unitholders”). The
Company may (but need not) issue certificates representing the Units at the
election of the Board.

 

Section 1.10                             New Unitholders.  Subject to the
provisions of this Agreement, including Section 2.06(c)(i), Section 4.02 and
Section 4.11, upon the approval of the Board, additional persons may be admitted
to the Company as Unitholders and Equity Interests may be created and issued to
such persons as determined by the Board on such terms and conditions as the
Board may determine at the time of admission.  The terms of admission may
provide for the creation of different classes or series of Equity Interests
having different rights, powers and duties.  As a condition to the admission of
any person as a Unitholder of the Company, such person must agree to be bound by
the terms of this Agreement by executing and delivering a joinder to this
Agreement in the form attached hereto as Exhibit B.  The Board is hereby
authorized to update the Schedule of Unitholders as it may determine to be
necessary from time to time, including to reflect the creation and issuance of
additional Equity Interests pursuant to this Section 1.10, and such updates
shall not be deemed to be amendments to this Agreement.

 

Section 1.11                             Tax Classification.  It is intended
that the Company will be classified as an association taxable as a corporation
for U.S. federal and applicable state and local income tax purposes, and the
Company shall make (and not revoke) an election under Treasury Regulation
Section 301.7701-3 to be treated as such, effective as of its date of
formation.  The Company, the

 

3

--------------------------------------------------------------------------------


 

Managers and the Officers are hereby authorized to sign and make such election
(and any analogous election under state, local or other applicable income tax
law).

 

ARTICLE II.
CORPORATE GOVERNANCE

 

Section 2.01                             Board of Managers.

 

(a)                                 Except as otherwise provided in this
Agreement or by applicable Law, the power and authority to manage, direct and
control the Company will be vested in the Board.  The Board will have full,
complete and exclusive authority to manage, direct and control the business,
affairs and properties of the Company, and to perform any and all other acts or
activities customary or incident to the management of the Company’s activities. 
Unless expressly authorized to do so by the provisions hereof or by action of
the Board, no Unitholder may claim or exercise any authority to act, or to enter
into any contract or agreement, on behalf of the Company.

 

(b)                                 The board of managers of the Company (the
“Board,” and each member thereof, a “Manager”) shall initially consist of the
following five (5) Managers: (i) one (1) Manager nominated by ECP-III, who shall
initially be Andy Singer (the “ECP III Manager”), (ii) one (1) Manager nominated
by ECP III-A, who shall initially be Tyler Reeder (the “ECP III-A Manager” and,
together with ECP III Manager, the “ECP Managers”), and (iii) three (3) Managers
nominated by Dynegy, who shall initially be Robert Flexon, Hank Jones and Clint
Freeland.

 

(c)                                  Each Unitholder shall vote all of its Units
and any other voting securities of the Company over which such Unitholder has
voting control and shall take all other necessary or desirable actions within
its control (whether in its capacity as a unitholder, director, member of a
board committee, or officer or otherwise, and including attendance at meetings
in person or by proxy for purposes of obtaining a Quorum and execution of
written consents in lieu of meetings), and the Company shall take all necessary
or desirable actions within its control (including calling special board and
unitholders meeting) to ensure, and each of the Parties agrees, that:

 

(i)                                     The authorized number of Managers shall
be five (5) Managers (or such other number as unanimously agreed upon by the
Principal Unitholders);

 

(ii)                                  Until such time as the ECP Funds and their
Affiliate Transferees (the “ECP Parties”) shall collectively own less than
twenty percent (20%) of the outstanding Units due to the circumstances described
below, the ECP Parties shall collectively be entitled to nominate two
(2) Managers, with each of ECP III and ECP III-A (or their Affiliate
Transferees) entitled to nominate one (1) Manager and, following such time as
the ECP Parties own less than twenty percent (20%) of the outstanding Units due
to (individually or in the aggregate) (A) the occurrence of a Partial Put or a
Partial Call and/or (B) being a Non-Subscribing Unitholder with respect to any
New Securities approved pursuant to Section 2.06(c)(i), the ECP Parties shall
collectively be entitled to nominate one (1) Manager (in which case Dynegy shall
be entitled to nominate one (1) of the Managers previously nominated by the ECP
Parties to the extent that Dynegy is then

 

4

--------------------------------------------------------------------------------


 

entitled to nominate at least three (3) Managers pursuant to clause (iii) below
and which Manager seat shall remain vacant if Dynegy is not then so entitled);
and

 

(iii)                               Until such time as Dynegy and its Affiliate
Transferees (the “Dynegy Parties”) shall collectively own less than fifty
percent (50%) of the outstanding Units due to the circumstances described below,
the Dynegy Parties shall collectively be entitled to nominate three
(3) Managers, and following such time as the Dynegy Parties own less than
(A) fifty percent (50%) of the outstanding Units due to (individually or in the
aggregate) (1) a failure to exercise the Dynegy Repayment Option in an amount
necessary to maintain ownership of at least fifty percent (50%) of the
outstanding Units and/or (2) being a Non-Subscribing Unitholder with respect to
any New Issuance approved pursuant to Section 2.06(c)(i), the Dynegy Parties
shall be entitled (subject to the succeeding clause (B)) to nominate two
(2) Managers (in which case the ECP Funds shall be entitled to nominate one of
the Managers previously nominated by the Dynegy Parties to the extent that the
ECP Parties are then entitled to nominate at least two (2) Managers pursuant to
clause (ii) above and this clause (iii) and which Manager seat shall remain
vacant if the ECP Parties are not then so entitled) and (B) twenty percent (20%)
of the outstanding Units due to (individually or in the aggregate) (1) a failure
to exercise the Dynegy Repayment Option in an amount necessary to maintain
ownership of at least twenty percent (20%) of the outstanding Units and/or
(2) being a Non-Subscribing Unitholder with respect to any New Securities
approved pursuant to Section 2.06(c)(i), the Dynegy Parties shall be entitled to
nominate one (1) Manager (in which case ECP shall be entitled to nominate all
but one of the Managers previously nominated by the Dynegy Parties to the extent
that the ECP Parties are then entitled to nominate at least two (2) Managers
pursuant to clause (ii) above and this clause (iii) and which Manager seat shall
remain vacant if the ECP Parties are not then so entitled).

 

(d)                                 The Principal Unitholders shall have the
right to nominate a corresponding percentage of members to any committee of the
Board as such Principal Unitholder may nominate to the Board itself pursuant to
Section 2.01(c).

 

Section 2.02                             Removal.  The ECP Parties or the Dynegy
Parties who have the right to nominate any Manager pursuant to
Section 2.01(c) shall also have the right to send a notice to the Parties
electing to remove such Manager.  Upon receipt of such notice, the Parties shall
immediately remove such Manager from the Board and any committee thereof, and
the Parties shall take all necessary action to fill the vacancy created by such
removal in accordance with Section 2.01(c).

 

Section 2.03                             Vacancies. In the event that any
Manager ceases to serve as a member of the Board or any committee thereof for
any reason, in each case, during such member’s term of office, the resulting
vacancy on the Board or committee, as applicable, shall be filled by the Parties
in the manner provided in Section 2.01.  In the event that any person for any
reason ceases to serve as a member of any committee of the Board during such
member’s term of office, the resulting vacancy shall be filled by the Company
(acting at the direction of the Board) in the manner provided in
Section 2.01(d).

 

5

--------------------------------------------------------------------------------


 

Section 2.04                             Voting Agreements.  Each Unitholder
agrees to vote all its Units owned or held of record by it (a) to elect (or to
execute a written consent consenting to the election of) the nominees nominated
pursuant to Section 2.01 and Section 2.03, (b) not to remove (and not to execute
a written consent consenting to the removal of) any Manager other than pursuant
to Section 2.02, (c) to remove (or to execute a written consent consenting to
the removal of) any Manager pursuant to Section 2.02 and (d) to effect any
decisions made in accordance with the provisions of Section 2.08.  The voting
agreements contained herein are coupled with an interest and may not be revoked
or amended except as set forth in this Agreement.

 

Section 2.05                             Governance Expense.  The Company shall
reimburse all Managers for reasonable travel, lodging and related expenses
incurred in connection with meetings of the Board or otherwise in service as a
Manager.

 

Section 2.06                             Board Actions.  Each of the Parties
shall take all reasonable actions to cause the following procedures to be
followed by the Board:

 

(a)                                 Quorum.  A quorum of the Board as to any
action of the Board shall consist of (i) at least a majority of the Managers
(excluding any vacancies), (ii) at least one (1) Manager nominated by the ECP
Parties unless the ECP Parties are entitled to nominate three (3) Managers
pursuant to Section 2.01(c), in which case at least two (2) Managers nominated
by the ECP Parties shall be required for such quorum, and (iii) at least two
(2) Managers nominated by the Dynegy Parties unless the Dynegy Parties are
entitled to nominate one (1) Manager pursuant to Section 2.01(c), in which case
at least one (1) Manager nominated by the Dynegy Parties shall be required for
such quorum (a “Quorum”); provided, however, that with respect to the actions
addressed by Section 2.08, a Quorum shall be deemed to exist with the presence
of solely the Directors specified therein; provided, further, that if there is a
failure of quorum at any such meeting as a result of the absence of a ECP
Manager if the Dynegy Parties are entitled to nominate a majority of the
Managers, or the absence of a Dynegy Manager if the ECP Parties are entitled to
nominate a majority of the Managers, as the case may be, the Managers in
attendance may adjourn such meeting and recall it not less than seventy-two (72)
hours thereafter by written notice to each Manager, and at such recalled
meeting, the presence of an ECP Manager or a Dynegy Manager, as the case may be,
shall not be required for the presence of a quorum.  A Quorum must be present at
all Board meetings (whether in person or by proxy, by telephone, videoconference
or otherwise) to conduct business.  A Quorum must exist at all times during any
Board meeting, including the reconvening of a meeting adjourned, in order for
any action taken at such meeting to be valid.

 

(b)                                 Voting.  On all matters requiring the vote
or action of the Board, each Manager shall be entitled to one vote and all
actions, approvals and consents undertaken by the Board must be authorized
(i) at any Board meeting at which a Quorum is present, by the affirmative vote
of a majority of the number of votes represented by the Managers (excluding any
vacancies), or such higher threshold required by Section 2.06(c), or (ii) in the
manner specified in Section 2.06(d) with respect to actions by written consent;
provided, however, that the matters addressed in Section 2.08 shall require only
the determinations of the Directors specified therein.  Managers may participate
in any meeting in person or by proxy (which proxy may be granted by e-mail), or
through telephonic or similar communications equipment, and, such participation

 

6

--------------------------------------------------------------------------------


 

shall constitute attendance at such meeting. For the avoidance of doubt, unless
specified otherwise in this Section 2.06 or this Agreement, any action, approval
or consent of the Board required pursuant to this Agreement shall require the
affirmative vote of a majority of the number of votes represented by the
Managers (excluding any vacancies).

 

(c)                                  Actions Requiring Supermajority Approval. 
Notwithstanding anything to the contrary in this Agreement but subject to
Section 4.11, neither the Company nor any Subsidiary thereof nor any officer or
agent of the Company or its respective Subsidiaries shall take any of the
actions described in this Section 2.06(c) without the affirmative vote of at
least seventy five percent (75%) of the number of votes represented by the
Managers (excluding any vacancies); provided, however that the actions described
in clauses (v), (vi) and (xv) below shall not be taken by the Company or any
Subsidiary thereof (nor any officer or agent of the Company or its respective
Subsidiaries) without the unanimous vote of the Managers:

 

(i)                                     request or accept any Capital
Contributions or other equity capital from any Unitholder or any other person or
issue, or authorize the issuance of, any Units or other Equity Interests of the
Company or any of its Subsidiaries;

 

(ii)                                  agree to any merger, consolidation or
combination of the Company or its Subsidiaries with a third person (other than
the Company or its Subsidiaries), or to a sale of all or substantially all of
the assets of the Company or any of its Subsidiaries, other than in connection
with the exercise of any Drag Along Rights pursuant to Section 4.06 or an ECP
Forced Sale;

 

(iii)                               enter into or agree to any recapitalization,
restructuring or reorganization of the Company or any of its Subsidiaries;

 

(iv)                              commence any voluntarily liquidation, winding
up, or dissolution of the Company or any of its Subsidiaries;

 

(v)                                 commence or acquiesce in any bankruptcy,
insolvency, reorganization, debt arrangement, composition or other case under
any bankruptcy, insolvency law, or making an assignment for the benefit of
creditors;

 

(vi)                              change any material tax elections or tax
policies;

 

(vii)                           other than to the Company or a Subsidiary
thereof, sell, license, transfer or otherwise dispose of (including through
merger or consolidation) any assets or properties of the Company or any of its
Subsidiaries having a fair market value in excess of $[·], or any equity
interests owned by the Company or a Subsidiary thereof, in each case in any
single transaction or series of related transactions;

 

(viii)                        purchase or otherwise acquire all or any part of
the assets or business of, or Equity Interests or other evidences of beneficial
ownership of, invest in or participate in any joint venture, partnership or
similar arrangement (other than in the ordinary course of business) with, any
person or entity (other than the Company or any of its

 

7

--------------------------------------------------------------------------------


 

Subsidiaries), in each case involving a commitment in excess of $[·], in each
case in any single transaction or series of related transactions;

 

(ix)                              cause the Company, or any Subsidiary thereof,
to consummate an Initial Public Offering or any other public securities
offering;

 

(x)                                 (A) other than with respect to [·](2) or,
until the first (1st) anniversary of this Agreement, Indebtedness from a third
party that is not an Affiliate of any Unitholder on terms materially more
favorable to the Company in the aggregate than the Bridge Loan (which
Indebtedness shall (i) not be convertible into Equity Interests, (ii) not have
any make-whole, cash interest, amortization, mandatory prepayment or redemption,
financial covenants and call protection features and (iii) have a lower interest
rate for the duration of such Indebtedness and a maturity of at least four
(4) years from the date of incurrence), the proceeds of which are used solely to
repay all or a portion of the Bridge Loan, incur, assume, guarantee or otherwise
become responsible for Indebtedness in excess of $[·] in any single transaction
or series of related transactions, (B) make any material amendment to, waiver
of, or consent in respect of, any Indebtedness, (C) extend any credit or make
any loan to any person or entity in excess of $[·] or (iv) other than the Bridge
Loan, optionally repay any outstanding debt in excess of $[·]; provided;
however, that, notwithstanding the foregoing, with the approval of a majority of
the Board (and not 75%), the Company may enter into a liquidity facility that
has terms not materially less favorable to the Company than to Dynegy Parent’s
liquidity facility under the Dynegy Parent Credit Agreement as in existence on
February 24, 2016;

 

(xi)                              other than with respect to the Service
Agreement, enter into or agree to enter into any transaction or series of
related transactions between the Company or any of its Subsidiaries, on the one
hand, and any Principal Unitholder or any of its Affiliates (other than the
Company or any of its Subsidiaries), on the other hand;

 

(xii)                           make any Distribution to the Unitholders;

 

(xiii)                        commence or settle any claim or litigation of the
Company or any of its Subsidiaries (including any tax disputes) in excess of
$[·] or agree to any injunctive or declaratory relief in respect of any such
material claim or litigation;

 

(xiv)                       approve, amend or modify any Annual Plan;

 

(xv)                          amend or modify the Service Agreement in a manner
that is disproportionately adverse to the ECP Parties; or(3)

 

--------------------------------------------------------------------------------

(2)  Note to Draft: To reference acquisition financing credit facilities, the
Bridge Loan and the liquidity facility.

 

(3)  Note to Draft: At the Board’s first meeting, it will approve a delegation
of authority policy to the appropriate officers that generally permits
expenditures under $[·] million.

 

8

--------------------------------------------------------------------------------


 

(xvi)                       agree or commit to do any of the foregoing, or
delegate any of the foregoing to the Company or any of its Subsidiaries or any
officer or agent of the Company or Subsidiary thereof.

 

(d)                                 Action by Written Consent or Telephone.  Any
action permitted or required by applicable Law or this Agreement to be taken at
a meeting of the Board may be taken without a meeting if a consent in writing,
setting forth the action to be taken, is signed by all of the Managers then in
office.  Such consent shall have the same force and effect as a unanimous vote
at a meeting and may be stated as such in any document or instrument filed with
the Secretary of State of Delaware, and the execution of such consent shall
constitute attendance or presence in person at a meeting of the Board.  Subject
to the requirements of applicable Law or this Agreement for notice of meetings,
the Managers may participate in and hold a meeting of the Board by means of a
conference telephone or similar communications equipment by means of which all
persons participating in the meeting can hear each other, and participation in
such meeting shall constitute attendance and presence in person at such meeting,
except where a person participates in the meeting for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened or is not called or convened in accordance with
this Agreement.

 

Section 2.07                             Officers.  The Board may, from time to
time, designate one or more persons to be Officers of the Company, with such
titles as the Board may assign to such persons.  No Officer need be a Unitholder
or a resident of the State of Delaware.  Officers so designated will have such
authority and perform such duties as the Board may, from time to time, delegate
to them and, unless otherwise specified by the Board, will have the authority
and responsibilities generally held by officers of a Delaware corporation
holding the same titles.  Any number of offices may be held by the same person. 
The salaries or other compensation, if any, of the Officers and agents of the
Company will be fixed from time to time by the Board.  Any Officer may resign as
such at any time.  Such resignation will be made in writing and will take effect
at the time specified therein, or if no time be specified, at the time of its
receipt by the Board.  Any Officer may be removed as such, either with or
without cause, by the Board, in its sole discretion.  Any vacancy occurring in
any office of the Company may be filled by the Board.

 

Section 2.08                             Certain Powers of Nominated Directors. 
Notwithstanding anything to the contrary in this Agreement, the ECP Managers or
the Dynegy Managers, as applicable, shall have the sole power and authority to
cause the Company to take (or refrain from taking) any action with respect to
the enforcement of the Company’s and its Subsidiaries’ rights against the
Principal Unitholder (or its Affiliates) that did not appoint such Managers in
respect of any contract between the Company or any of its Subsidiaries and such
Principal Unitholder (or its Affiliates).

 

Section 2.09                             Annual Plan.  At least sixty (60) days
prior to the start of each fiscal year of the Company, or in the case of the
fiscal year during which the date of this Agreement occurs, [within ten
(10) days of the date of this Agreement], the Officers of the Company (or Dynegy
pursuant to the Service Agreement), shall submit to the Board a proposed
operating plan for such fiscal year (the “Annual Plan”). Such Annual Plan shall
include: (a) a financial projection setting forth estimates of revenues, costs,
fees, expenses and capital expenditures to be realized or borne

 

9

--------------------------------------------------------------------------------


 

by the Company or any of its Subsidiaries on a month-to-month basis for the next
fiscal year, (b) a proposed operating budget for the Company and its
Subsidiaries setting forth the authorized limit of the fees, costs, expenses and
capital expenditures which may be incurred by the Company without additional
prior approval by the Board, (c) risk management plans for the Company and its
Subsidiaries, and (d) hedging strategies for the Company and its Subsidiaries. 
The Board shall consider the Annual Plan for approval prior to the start of the
fiscal year to which it pertains and the members of the Board shall use all
reasonable efforts to resolve any disagreements as to any item contained in the
Annual Plan prior to beginning of such fiscal year.  If any Annual Plan
submitted to the Board in accordance with this Section 2.09 is not approved by
the Board, then the Annual Plan most recently approved by the Board pursuant to
this Section 2.09, as amended or modified pursuant to Section 2.06(c)(xiv),
shall remain in effect as the Annual Plan for the next fiscal year, with the
following adjustments: (x) all prior period non-recurring items shall be
excluded, and (y) all prior period fees, costs, expenses, maintenance and
on-going project-based capital expenditures and other similar items shall be
increased by 5%.

 

Section 2.10                             ECP Representative.  Each of the ECP
Funds has designated the ECP Representative to act as its representative with
respect to the making of, and the delivery and receipt of, all notices,
elections, approvals, requests or other instructions or determinations
(including as to whether any condition has been met to the satisfaction of such
ECP Fund) (each, a “Notice”) and to otherwise act on behalf of any or all of the
ECP Funds with respect to any Notices delivered in connection with this
Agreement.  The ECP Funds shall cause the ECP Representative to act at the
direction of the ECP Funds holding a majority of Units held by all of the ECP
Funds with respect to all such Notices.  Each of Dynegy and the Company shall
direct any Notice to be made to any ECP Fund to the ECP Representative and agree
that any Notice delivered under this Agreement by the ECP Representative shall
be deemed to be a Notice delivered by the ECP Funds.  Any Notice made to the ECP
Representative (referencing the ECP Funds) shall be deemed to have been made to
the ECP Funds in the form and at the time made to the ECP Representative.

 

ARTICLE III.
CAPITAL CONTRIBUTIONS AND DISTRIBUTIONS

 

Section 3.01                             Capital Contributions.

 

(a)                                 (i) The ECP Funds have made an initial
Capital Contribution to the Company in the amount of $[·], and (ii) Dynegy has
made an initial Capital Contribution to the Company in the amount of $[·].

 

(b)                                 None of the Unitholders shall be obligated
to make or commit to make any additional Capital Contributions to the Company
and none of the Unitholders shall be obligated to make or commit to make any
loans or similar advances of capital to the Company.

 

Section 3.02                             Distributions.

 

(a)                                 Subject to the provisions of Section 18-607
of the Delaware Act and Section 2.06(c)(xii), the Board may in its sole
discretion make Distributions at any time or from

 

10

--------------------------------------------------------------------------------


 

time to time, provided that the Board shall not authorize any Distribution
without the affirmative vote of at least seventy five percent (75%) of the
number of votes represented by the Managers (excluding any vacancies) if at such
time any available amount of the [·](4) is drawn by the Company.(5)

 

(b)                                 Except as otherwise expressly provided in
this Agreement, all Distributions shall be distributed to the Unitholders pro
rata in accordance with the number of Units owned by each Unitholder as of the
date of such Distribution. Any Distributions pursuant to this Section 3.02 made
in error or in violation of Section 18-607(a) of the Delaware Act, will, upon
demand by the Board, be returned to the Company.

 

ARTICLE IV.
ISSUANCE OF NEW SECURITIES; RESTRICTIONS ON TRANSFERS

 

Section 4.01                             Resale of Units.

 

(a)                                 None of the Unitholders shall transfer all
or any portion of its Units other than in reliance upon, and in accordance with,
this Article IV.

 

(b)                                 Notwithstanding any provision in this
Article IV to the contrary, a Unitholder may transfer (other than pledge) its
Units to a Controlled Affiliate (an “Affiliate Transferee”) and such transfer
shall not be subject to any restrictions set forth in this Article IV (other
than the restrictions set forth in Section 4.01(c)).  Furthermore, a Unitholder
may transfer (other than pledge) its Units to a Third Party Purchaser pursuant
to Section 4.03(d) or if (i) the Principal Unitholders consent in writing to
such transfer (such consent not to be unreasonably withheld, delayed or
conditioned) and the Transferring Unitholder complies with the provisions of
Section 4.05, and (ii) following compliance with the immediately preceding
clause (i), the Unitholder complies with Section 4.06 and Section 4.07, as
applicable; provided, however that a Dragging Group may exercise a Drag Along
Right pursuant to Section 4.06 without first obtaining the consent of the other
Principal Unitholders contemplated by the immediately preceding clause (i) so
long as such Dragging Group complies with the provisions of Section 4.05.  In
each case in clauses (i) and (ii), the Third Party Purchaser shall execute a
joinder to this Agreement in the form attached as Exhibit B and such documents
and instruments as the Board may request as necessary or appropriate to confirm
such transferee as a Permitted Transferee and as a Unitholder in the Company.
Any Permitted Transferee (other than an Affiliate Transferee) purchasing Units
in accordance with this Article IV shall assume the rights and obligations of a
“Unitholder” hereunder and no other rights or obligations; provided, however,
that in the event that the ECP Funds, on the one hand, or Dynegy, on the other,
sells all of their or its Units, as applicable, in a single transaction or
series of related transactions in each case in compliance with this Article IV,
then the ECP Funds or Dynegy, as applicable, shall be entitled to transfer to
the Third Party Purchaser in such transfer or transfers all of the Manager

 

--------------------------------------------------------------------------------

(4)  Note to Draft: To reference the liquidity facility.

 

(5)  Note to Draft: Additional Distribution terms may be required to address the
parties’ agreement on treatment of Dynegy Parent’s incremental costs under the
Service Agreement.

 

11

--------------------------------------------------------------------------------


 

nomination rights of such Party set forth in Article II and such Third Party
Purchaser shall be deemed to be the “ECP Parties” or the “Dynegy Parties”, as
applicable, for all purposes of this Agreement.

 

(c)                                  Notwithstanding any provision herein to the
contrary, none of the Unitholders may (i) transfer any Units to an Affiliate
Transferee pursuant to this Article IV unless such Affiliate Transferee executes
a joinder to this Agreement in the form of Exhibit B agreeing to be bound by the
relevant provisions which bind the Transferring Unitholder, or (ii) pledge any
Units without the prior written consent of all of the Unitholders.

 

Section 4.02                             Issuance of New Securities; Pre-Emptive
Rights.

 

(a)                                 In the event that the Company intends to
issue any Units or other Equity Interests (including securities that are
convertible into or exchangeable for Units or other Equity Interests) after
approval of the Board pursuant to Section 2.06(c)(i) and after the date hereof,
other than any Excluded Issuance (the “New Securities”), the Company shall give
written notice (a “Preemption Notice”) to the Unitholders.  The Preemption
Notice shall specify (i) the number of Units or other Equity Interests to be
issued, the price per Unit or other Equity Interest and such Unitholder’s Pro
Rata Share (such amount being such Unitholder’s “Subscription Securities”),
(ii) the general purpose for which the Units or Equity Interests are being
issued and (iii) the closing date of the issuance of the Units or Equity
Interests (the “Issuance Date”).

 

(b)                                 The Company shall send to each Unitholder
the Preemption Notice at least twenty-five (25) days prior to the Issuance Date,
and no later than twelve (12) Business Days prior to the Issuance Date, each
Unitholder shall either (A) commit, by written notice to the Company, to
subscribe for and purchase all or part of its Subscription Securities or
(B) decline to subscribe for and purchase any portion of its Subscription
Securities. Any Unitholder that does not respond within twelve (12) Business
Days prior to the Issuance Date shall be deemed to have declined to subscribe
for and purchase all of its Subscription Securities and thereafter shall not be
permitted to subscribe for and purchase any such Subscription Securities without
prior approval of the Board (which approval shall be subject to the
supermajority Board approval pursuant to Section 2.06(c)(i)).

 

(c)                                  If any Unitholder (each such Unitholder, a
“Non-Subscribing Unitholder”) (A) declines to subscribe for all or any portion
of its Subscription Securities in accordance with
Section 4.02(b) (“Non-Penalized Unsubscribed Securities”), or (B) commits to
subscribe for all or any portion of its Subscription Securities pursuant to the
immediately preceding clause (b) but then fails to actually purchase such amount
(“Penalized Unsubscribed Securities”), and any other Unitholder has subscribed
for all of its Subscription Securities (each such Unitholder, a “Fully
Subscribing Unitholder”), then:

 

(i)                                     each Fully Subscribing Unitholder (if
any) may, but shall not be required to, subscribe for its Pro Rata Share
(calculated for this purpose by not taking into account the Pro Rata Share of
any Non-Subscribing Unitholder) of any Non-Penalized Unsubscribed Securities and
Penalized Unsubscribed Securities (or, if another Fully Subscribing Unitholder
chooses not to subscribe to such Pro Rata Share, such first Fully

 

12

--------------------------------------------------------------------------------


 

Subscribing Unitholder (having purchased both its Subscription Securities and
its Pro Rata Share (calculated for this purpose by not taking into account the
Pro Rata Share of any Non-Subscribing Unitholder) of any Non-Penalized
Unsubscribed Securities and Penalized Unsubscribed Securities) may also fund the
other Fully Subscribing Unitholder’s Pro Rata Share (calculated for this purpose
by not taking into account the Pro Rata Share of any Non-Subscribing Unitholder)
of any remaining deficiency such that after giving effect to the foregoing, the
entire amount of any Non-Penalized Unsubscribed Securities and Penalized
Unsubscribed Securities may be purchased by one or more Fully Subscribing
Unitholders); provided, however, that any Fully Subscribing Unitholder shall be
required to fund its Pro Rata Share (calculated for this purpose by not taking
into account the Pro Rata Share of any Non-Subscribing Unitholder) of any
Non-Penalized Unsubscribed Securities to the extent it has elected to purchase
its Pro Rata Share (calculated for this purpose by not taking into account the
Pro Rata Share of any Non-Subscribing Unitholder) of any Penalized Unsubscribed
Securities; and

 

(ii)                                  in connection with each issuance of New
Securities pursuant to this Section 4.02(c), the Company shall issue to each
Fully Subscribing Unitholder the number of Units equal to the New Subscription
Units.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, any ECP Fund may, in its sole discretion, cause one or more
Affiliated Funds to purchase any New Securities that such ECP Fund commits to
subscribe for (and any ECP Fund may, in lieu of any other ECP Fund, make any
commitment hereunder that any other ECP Fund would otherwise be entitled to
make) and to cause such Affiliated Fund(s) be admitted as an ECP Fund in
accordance with Section 1.10, or, once such Affiliated Fund has been admitted as
an ECP Fund, to cause such Affiliated Fund to increase the number of its Units
by subscribing for and purchasing any future New Securities.

 

(e)                                  Notwithstanding any provision herein to the
contrary, any issuance of Equity Interests (other than an Excluded Issuance) by
any Subsidiary of the Company other than to the Company or a wholly owned
Subsidiary of the Company shall be deemed an issuance by the Company of its
Equity Interests to which the preemptive rights under this Section 4.02 shall
apply.

 

Section 4.03                             ECP Put Right.

 

(a)                                 Subject to Section 4.03(b), at any time
following the earliest of (i) the fourth (4th) anniversary of this Agreement and
(ii) the eighteen (18) month anniversary of delivery of a Call Exercise Notice
for a Partial Call, the ECP Funds shall have the right, but not the obligation,
exercisable in the sole discretion of the ECP Funds, upon the terms and subject
to the conditions set forth in this Section 4.03, to require Dynegy to purchase
the Units owned by the ECP Funds in the manner described below (the “Put Units”)
for aggregate cash consideration (or other consideration, to the extent
permitted below) equal to (i) the outstanding principal amount of the Bridge
Loan and any accrued and unpaid interest thereon (or, in the case of a Partial
Put or Second Put Right, fifty percent (50%) of such amount) plus (ii) the ECP
Consideration Amount (the “Put Right”).

 

13

--------------------------------------------------------------------------------


 

(b)                                 Within thirty (30) calendar days following
delivery of a Put Exercise Notice, Dynegy shall have the right to (i) acquire
all of the Units specified in such Put Exercise Notice; or (ii) subject to
Section 4.03(c), elect to acquire only fifty percent (50%) of the Put Units (the
“Partial Put”), in which case the ECP Representative shall determine the number
of Units each ECP Fund will sell pursuant to such Partial Put and such Units
collectively shall be deemed “Put Units” for purposes of Section 4.03(f); or
(iii) subject to Section 4.03(d), decline to acquire any of the Put Units;
provided, however, Dynegy shall not be permitted to elect a Partial Put if a
Partial Call has previously been elected by Dynegy in connection with the
exercise of its Call Right.

 

(c)                                  In the event of a Partial Put pursuant to
Section 4.03(b)(ii), at any time following the first (1st) anniversary of
delivery of the first Put Exercise Notice, the ECP Funds shall have the right,
but not the obligation, exercisable in the sole discretion of the ECP Funds,
upon the terms and subject to the conditions in this Section 4.03, to require
Dynegy to purchase all, but not less than all, of the Units owned by the ECP
Funds at the time (the “Remaining Put Units”) for aggregate cash consideration
(or other consideration, to the extent permitted below) equal to the ECP
Consideration Amount (the “Second Put Right”) by delivering a Put Exercise
Notice to Dynegy pursuant to Section 4.03(e).

 

(d)                                 ECP Forced Sale.

 

(i)                                     In the event that Dynegy declines to
acquire any of the Put Units pursuant to Section 4.03(b)(iii) or fails to
acquire any of the Put Units pursuant to Section 4.03(g) or Section 4.03(h),
without limiting any other rights or remedies of the ECP Funds in such event,
the ECP Representative shall have the right, but not the obligation, to cause a
sale of the Company and its Subsidiaries (the “ECP Forced Sale”) by providing
written notice to the Company and Dynegy (the “ECP Forced Sale Notice”).

 

(ii)                                  In the event that the ECP Representative
provides an ECP Forced Sale Notice, the Company (including the Board) shall
promptly pursue a sale of the Company and its Subsidiaries (including by
appointing investment banking and legal advisors which are reasonably acceptable
to the ECP Representative).  The ECP Forced Sale may take the form of an equity
sale, asset sale, merger or any other form whatsoever, to be determined by the
ECP Representative; provided, that (i) in the case of an equity sale, the ECP
Forced Sale shall be structured in a way to sell all of the Units, and (ii) in
all cases, the ECP Forced Sale shall be on arms-length terms (as reasonably
determined by the ECP Representative) with a third party that is not an
Affiliate of any Unitholder. Each Unitholder hereby agrees to cooperate to
effectuate an ECP Forced Sale and to take all actions that the ECP
Representative reasonably deems necessary or desirable in connection with the
foregoing, including executing any necessary or appropriate documents or forms,
consenting to amendments to the Agreement to implement the foregoing and
converting or exchanging its Units into shares of stock, other classes of Units
or other property; provided, however that the ECP Representative shall consult
with the other Principal Unitholders regarding their tax and structuring
considerations relating to any such transactions and shall use reasonable
efforts acting in good faith to address such tax and structuring considerations
in effecting any such transaction.

 

14

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, (i) the Company shall not (and Dynegy shall not
be obligated to) execute any definitive agreement with respect to an ECP Forced
Sale unless the proceeds from such ECP Forced Sale that Dynegy is reasonably
expected to receive exceeds Dynegy’s aggregate Capital Contribution as of such
date (after taking into account any Distributions previously received by
Dynegy), and (ii) none of the Unitholders (other than the ECP Parties) shall be
required to provide indemnities as to any other person in excess of such
Unitholder’s Percentage Interest of the purchase price under the ECP Forced
Sale.

 

(e)                                  The ECP Representative may exercise the Put
Right or the Second Put Right, as applicable, on behalf of the ECP Funds by
delivery to Dynegy of a written notice given in the manner specified in
Section 9.07 (the “Put Exercise Notice”) stating that the ECP Representative is
exercising the Put Right or the Second Put Right, as applicable, on behalf of
the ECP Funds and setting forth in such notice wire instructions for each of the
ECP Funds.

 

(f)                                   The closing of the exercise of the Put
Right or the Second Put Right, as applicable, (each, a “Put Right Closing”)
shall take place on the sixtieth (60th) calendar day following the delivery of a
Put Exercise Notice (or such earlier date as the Parties shall agree or such
later date that is immediately following the obtaining of any consent or
approval of any Governmental Entity or the stockholders of Dynegy Parent, in
each case required to consummate such transaction) and shall occur at the
offices of Latham & Watkins LLP, 885 Third Avenue, New York, New York at 10:00
a.m., New York City time (or such other place as the Parties shall agree) (each
such date, a “Put Closing Date”).

 

(g)                                  At the applicable Put Right Closing, the
ECP Representative shall deliver to Dynegy all of the Put Units or the Remaining
Put Units, as applicable, in each case free and clear of all Liens, and shall
make, or cause the applicable ECP Funds to make, individual representations (and
no other representations or agreements) relating to such Put Units or Remaining
Put Units (which such individual representations shall be limited to capacity,
ownership of such Units to be sold by it (including its ability to convey title
free and clear of all liens, encumbrances, adverse claims or similar
restrictions), no conflicts with agreements to which it is a party, no conflicts
with law, authority and enforceability on its part, and Dynegy shall make
payment by wire transfer in immediately available funds to the accounts
specified in the applicable Put Exercise Notice an aggregate amount equal to
(i) the outstanding principal amount of the Bridge Loan and any accrued and
unpaid interest thereon (or, in the case of a Partial Put or Second Put Right,
fifty percent (50%) of such amount) plus (ii) the ECP Consideration Amount;
provided that Dynegy shall be permitted to pay a portion of the consideration
due to each ECP Fund in shares of common stock of Dynegy Parent solely if Dynegy
Parent has not undergone a Change of Control prior to the applicable Put Right
Closing and solely in the event that shares of common stock of Dynegy Parent are
then listed on NYSE or another national share exchange, the value of each such
share being equal to the Dynegy Parent Share Value, and provided further
(i) that the aggregate number of shares of common stock of Dynegy Parent that
Dynegy may use as consideration in connection with the Put Right and the Second
Put Right shall not exceed a number of shares of Dynegy Parent common stock that
is greater than five percent (5%) of the total number of shares of Dynegy Parent
common stock outstanding prior to such issuance, and (ii) in the event that the
obtaining of any consent or

 

15

--------------------------------------------------------------------------------


 

approval necessary for the consummation of such transaction (whether a consent
or approval of a Governmental Entity, the stockholders of Dynegy Parent or
otherwise), due to any portion of the consideration being in shares of common
stock of Dynegy Parent, is either not obtained or is conditioned on any action
(or failure to act) of the ECP Funds which would, or would reasonably be
expected to, have an adverse impact on the ECP Funds or their Affiliates, as
reasonably determined by the ECP Representative, then Dynegy shall not be
entitled to pay a portion of the consideration due to each ECP Fund in shares of
common stock of Dynegy Parent and Dynegy shall pay such amount in cash, and
(iii) if fifty percent (50%) or more (by value) of the relevant ECP
Consideration Amount is to be paid in the form of shares of common stock of
Dynegy Parent, then Dynegy and the ECP Representative shall use reasonable
efforts acting in good faith to structure the acquisition of such Put Units or
such Remaining Put Units, as applicable, as a tax-free reorganization for U.S.
federal income tax purposes.

 

(h)                                 Notwithstanding anything to the contrary in
this Section 4.03, (i) the ECP Funds shall have the right, but not the
obligation, to exercise their Put Right or Second Put Right, as applicable,
within fifteen (15) days of the delivery of a Dynegy Parent Change of Control
Notice, after which time, notwithstanding any right to exercise the Put Right or
Second Put Right pursuant to Section 4.03(a), no such Put Right or Second Put
Right may be exercised until after the Change of Control has been consummated or
the agreement with respect to the Change of Control has been terminated and
(ii) if the ECP Funds exercise their Put Right or Second Put Right pursuant to
this Section 4.03(h), the Put Right Closing shall occur at the closing of the
Change of Control of Dynegy Parent; provided that Dynegy shall take all
necessary action, notwithstanding the time periods in this Section 4.03(h), to
ensure that the Dynegy Parent Change of Control Notice is delivered in a timely
fashion such that the ECP Funds may exercise their Put Right or Second Put Right
pursuant to clause (i) and the Put Right Closing can occur at the closing of the
Change of Control of Dynegy Parent.  Subject to the proviso in the immediately
preceding sentence, each of the other terms and procedures of this Section 4.03
shall apply to any such exercise of the Put Right or Second Put Right, as
applicable,

 

Section 4.04                             Dynegy Call Right.

 

(a)                                 At any time after the date hereof, Dynegy
shall have the right, but not the obligation, exercisable in the sole discretion
of Dynegy, upon the terms and subject to the conditions set forth in this
Section 4.04, to purchase from the ECP Parties (i) if a Partial Put has not
previously been elected by Dynegy in connection with the exercise of the Put
Right, all of their Units or 50% of their Units (a “Partial Call”), and (ii) if
a Partial Put has previously been elected by Dynegy in connection with the
exercise of the Put Right, all of their Units (in each case, as applicable, the
“Call Units”), for aggregate cash consideration equal to (i) the outstanding
principal amount of the Bridge Loan and any accrued and unpaid interest thereon
(or in the case of a Partial Call or Second Call Right, fifty percent (50%) of
such amount) plus (ii) the greater of the ECP Consideration Amount and the 2.25x
Value (such greater amount plus the aggregate amount in clause (i), the “Final
Call Purchase Price”), and, upon exercise of such right, each ECP Party shall be
required to sell such ECP Party’s Units to Dynegy (the “Call Right”).  If Dynegy
elects a Partial Call in connection with its exercise of the Call Right, the ECP
Representative shall determine the number of Units each ECP Party will sell
pursuant to such Partial Call.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Dynegy may exercise a Call Right by delivery
to the ECP Representative of a written notice given in the manner specified in
Section 9.07 (the “Call Exercise Notice”) stating that Dynegy is exercising the
Call Right.  The ECP Representative shall provide Dynegy with the wire
instructions for each ECP Party within three (3) Business Days of Dynegy giving
the ECP Representative the Call Exercise Notice (“Call Option Wire Notice”).

 

(c)                                  In the event of a Partial Call pursuant to
Section 4.04(a), at any time after the consummation of such Partial Call, Dynegy
shall have the right, but not the obligation, exercisable in the sole discretion
of Dynegy, upon the terms and subject to the conditions set forth in this
Section 4.04, to purchase from the ECP Parties all, but not less than all, of
the Units owned by the ECP Parties at the time (the “Remaining Call Units”) for
aggregate consideration equal to the ECP Consideration Amount (the “Second Call
Right”) by delivering a Call Exercise Notice to Dynegy pursuant to
Section 4.04(b).

 

(d)                                 The closing of the exercise of the Call
Right or the Second Call Right (each, a “Call Right Closing”) shall take place
on the fourteenth (14th) Business Day following delivery of the Call Exercise
Notice (or such earlier date as the parties shall agree or such later date that
is immediately following the obtaining of any consent or approval of any
Governmental Entity, in each case required to consummate such transaction) and
shall occur at the offices of Latham & Watkins LLP, 885 Third Avenue, New York,
New York at 10:00 a.m., New York City time (or such other place as the Parties
shall agree) (such date, the “Call Closing Date”).

 

(e)                                  At the applicable Call Right Closing, the
ECP Parties shall deliver to Dynegy the Call Units or the Remaining Call Units,
as applicable, free and clear of all Liens, and shall make, or cause the
applicable ECP Parties to make, individual representations (and no other
representations or agreements) relating to such Call Units or Remaining Call
Units (which such individual representations shall be limited to capacity,
ownership of such Units to be sold by it (including its ability to convey title
free and clear of all liens, encumbrances, adverse claims or similar
restrictions), no conflicts with agreements to which it is a party, no conflicts
with law, authority and enforceability on its part, and Dynegy shall make
payment (entirely in cash) by wire transfer in immediately available funds to
the accounts specified in the Call Option Wire Notice an aggregate in amount
equal to the Final Call Purchase Price.

 

(f)                                   After the delivery of a Call Exercise
Notice, the ECP Funds may not exercise a Put Right until the sale of the Call
Units has been consummated.

 

Section 4.05                             Right of First Offer.

 

(a)                                 In the event that any Unitholder (a
“Transferring Unitholder”) desires to transfer any or all of its Units (the
“ROFO Units”) to any person other than to an Affiliate Transferee (the “Third
Party Purchaser”) and other than pursuant to Section 4.03 or Section 4.04, then
the Transferring Unitholder shall first give written notice (the “ROFO Notice”)
of such desire to the other Unitholders (the “ROFO Unitholders”).

 

17

--------------------------------------------------------------------------------


 

(b)                                 Within thirty (30) days (the “ROFO Offer
Period”) of receipt of the ROFO Notice by a ROFO Unitholder, such ROFO
Unitholder shall have a right to make an offer (a “ROFO Offer”) to purchase all,
but not less than all, of the ROFO Units (the “ROFO Sale”).

 

(c)                                  Each ROFO Offer (i) shall set forth the
proposed amount and form of consideration and terms and conditions of payment
offered by the ROFO Unitholder and a summary of any other material terms
pertaining to the transfer and (ii) must remain open for at least thirty (30)
days following the date on which the Transferring Unitholder receives the ROFO
Offer.

 

(d)                                 If the Transferring Unitholder does not
receive any ROFO Offer from a ROFO Unitholder within the ROFO Offer Period, or
if all ROFO Unitholders inform the Transferring Unitholder in writing that they
will not be exercising their right of first offer rights hereunder, then the
Transferring Unitholder may, subject to the requirements of Section 4.05(h),
transfer all of the ROFO Units to a Third Party Purchaser at a price and on
terms and conditions acceptable to such Transferring Unitholder.

 

(e)                                  If the Transferring Unitholder receives a
ROFO Offer within the ROFO Offer Period, the Transferring Unitholder may accept
or reject such ROFO Offer in its sole discretion.

 

(f)                                   If a Transferring Unitholder accepts a
ROFO Offer, then the Transferring Unitholder and the ROFO Unitholder shall
negotiate in good faith to consummate the ROFO Offer as promptly as reasonably
practicable and in any event within forty-five (45) days from the date of the
ROFO Offer, and shall not transfer any ROFO Units described in such ROFO Offer
to any Third Party Purchaser.

 

(g)                                  If the Transferring Unitholder rejects a
ROFO Offer from a ROFO Unitholder, then the Transferring Unitholder may, subject
to the requirements of Section 4.05(h), sell any ROFO Units which are not
subject to any accepted ROFO Offer to a Third Party Purchaser at a price higher
than that offered in all of the rejected ROFO Offers, and on such terms and
conditions which, when taken as a whole, are at least as favorable in the
aggregate to the Transferring Unitholder as those set forth in the most
favorable rejected ROFO Offer (as determined by the Board acting in good faith).

 

(h)                                 The Transferring Unitholder may only sell
ROFO Units to a Third Party Purchaser as permitted under Section 4.05(d) and
Section 4.05(g), and the Transferring Unitholder shall consummate such sale
within one hundred and eighty (180) days of the conclusion of the ROFO Offer
Period; provided that to the extent the Transferring Unitholder has used
commercially reasonable efforts to obtain all required approvals and consents
prior to the expiration of such 180-day period, the Transferring Unitholder may
extend such 180-day period by up to 120 days if necessary to obtain any required
regulatory approvals or third party consents.

 

(i)                                     If the Transferring Unitholder does not
meet the deadlines described in Section 4.05(h), then any proposed transfer by
such Transferring Unitholder shall once again be subject to the terms and
conditions of this Section 4.05.

 

18

--------------------------------------------------------------------------------


 

(j)                                    In the event of a potential sale by a
Transferring Unitholder to a Third Party Purchaser pursuant to the terms of
Section 4.05(h), the Managers and Officers shall (i) permit such potential Third
Party Purchaser, after executing a confidentiality agreement in a form
satisfactory to the Board, to conduct a due diligence review of the Company and
its business, operations, prospects, assets, liabilities, financial condition,
and results of operations, and (ii) make available the officers and technical
personnel of the Company, during normal business hours, upon reasonable advance
notice and at such Transferring Unitholder’s sole cost and expense, for the
purpose of making presentations to, and answering questions from, such potential
Third Party Purchaser.

 

Section 4.06                             Drag Along Rights.

 

(a)                                 In the event that (x) one or more
Unitholders that in the aggregate hold more than fifty percent (50%) of the
issued and outstanding Units (such Unitholder or Unitholders, the “Dragging
Group”) desires to transfer in one transaction, or a series of related bona fide
transactions (other than pursuant to Section 4.03 or Section 4.04), 100% of the
relevant Dragging Group’s Units to a Third Party Purchaser, after complying with
Section 4.05, and (y) in the event that Dynegy and its Affiliate Transferees
hold any of the Units held by the Dragging Group, the aggregate proceeds to the
ECP Funds from such transfer would equal or exceed an amount equal to the Final
Call Purchase Price (a “Drag Along Sale”), then the Dragging Group shall have
the right (a “Drag Along Right”), but not the obligation, to require all (and
not less than all) other Unitholders in the Company (such other Parties, the
“Non-Dragging Unitholders”), to tender for purchase by the Third Party
Purchaser, on the same terms and conditions as apply to the Dragging Group, all
of the Units held by the Non-Dragging Unitholder.

 

(b)                                 If the Dragging Group elects to exercise its
Drag Along Right under this Section 4.06, the Dragging Group shall notify each
other Party in writing (collectively, the “Drag Along Notices”).  Each Drag
Along Notice shall set forth (i) the proposed amount and form of consideration
and terms and conditions of payment offered by the Third Party Purchaser(s) and
a summary of any other material terms pertaining to the transfer (“Drag Along
Terms”), (ii) in the event Dynegy and its Affiliate Transferees hold any of the
Units held by the Dragging Group, the Dragging Group’s calculation of the Final
Call Purchase Price, and (iii) in the event that Dynegy and its Affiliate
Transferees hold any of the Units held by the Dragging Group, a statement of the
Dragging Group’s good-faith belief that proceeds from the Drag Along Sale would
equal or exceed the Final Call Purchase Price.  The Drag Along Notices shall be
given at least thirty (30) days before the closing of the proposed Drag Along
Sale.

 

(c)                                  Upon receipt of a Drag Along Notice, each
Non-Dragging Unitholder shall be obligated to sell all of its Units on the Drag
Along Terms.  Each Non-Dragging Unitholder shall (i) receive the benefits of the
same terms and conditions as the Dragging Group in connection with such
transfer, including receiving the same valuation of consideration and form of
consideration, and (ii) only make representations, warranties and covenants and
assume any post-closing obligations that are in each case the same as the
Dragging Group (adjusted as appropriate for each Party’s Percentage Interest);
provided, however, that notwithstanding anything to the contrary in this
Agreement, none of the Non-Dragging Unitholders shall be required to provide
indemnities as to any other person in excess of such Unitholder’s Percentage
Interest of the

 

19

--------------------------------------------------------------------------------


 

purchase price under the Drag Along Sale; provided, that for the avoidance of
doubt, in no event shall a Non-Dragging Unitholder be required to sell less than
all of its Units in a Drag Along Sale.

 

Section 4.07                             Tag Along Rights.

 

(a)                                 If any Unitholder proposes to transfer to a
Third Party Purchaser the Units held by it and its Affiliates (collectively
referred to in this Section 4.07 as the Transferring Unitholder) that in the
aggregate exceed fifteen percent (15%) of the issued and outstanding Units,
after complying with Section 4.05, in a single transfer or a series of related
transfers (other than pursuant to Section 4.03 or Section 4.04), then each other
Unitholder shall have the right (a “Tag Along Right”) to require that the Third
Party Purchaser purchase (a “Tag Along Sale”) from such other Unitholder up to a
number of Units equal to (i) the total number of Units that the proposed Third
Party Purchaser has agreed or committed to purchase multiplied by (ii) the Pro
Rata Share of such other Unitholder, on the same terms and conditions as apply
to the Transferring Unitholders (the “Tag Along Terms”).

 

(b)                                 The Transferring Unitholders pursuant to
Section 4.07(a) shall notify each other Unitholder in writing of any Tag Along
Right at least thirty (30) days prior to the date on which the Transferring
Unitholders expect to consummate the Tag Along Sale (the “Tag Along Notice”). 
The Tag Along Notice shall specify the number of Units which the Third Party
Purchaser intends to purchase in the Tag Along Sale as well as the price to be
paid by the Third Party Purchaser (on a per Unit basis) and a reasonably
detailed description of all of the material terms and conditions of such Tag
Along Sale.  The Tag Along Right may be exercised by each other Principal
Unitholder by delivery of a written notice to the Transferring Unitholder (the
“Tag Along Exercise Notice”) within ten (10) days following receipt of the Tag
Along Notice.

 

(c)                                  Each other Unitholder shall (i) be offered
the benefits of the same terms and conditions as the Transferring Unitholder in
connection with such transfer, including receiving the same valuation of
consideration and form of consideration and (ii) only make representations,
warranties and covenants and assume any post-closing obligations that are in
each case the same as the Transferring Unitholder; provided, however, that
notwithstanding anything to the contrary in this Agreement, none of the other
Unitholders shall be required to provide indemnities as to any other person in
excess of such Unitholder’s Percentage Interest of the purchase price under the
Tag Along Sale. Any decision by the Third Party Purchaser to reduce the number
of Units included in the Tag Along Notice shall result in a corresponding pro
rata reduction of the number of Units to be sold by each Transferring Unitholder
and each other Unitholder, as applicable.

 

Section 4.08                             Void Assignment.  Any purported
transfer of any Equity Interests of the Company in contravention of this
Agreement shall be void and ineffectual and shall not bind or be recognized by
the Company or any other Party, and the Company shall not record such transfer
on its books or treat any purported transferee of such Equity Interests as the
owner of such Equity Interests for any purpose.  In the event of any transfer in
contravention of this Agreement, the purported transferee shall have no right to
any profits, losses or distributions of the Company or any other rights of a
Unitholder.

 

20

--------------------------------------------------------------------------------


 

Section 4.09                             Cooperation.  In the event of (i) the
exercise of a Drag Along Right pursuant to Section 4.06, or (ii) the exercise of
a Tag Along Right pursuant to Section 4.07 or (iii) the ECP Forced Sale, subject
to the last sentence of Section 4.03(d)(ii), each Party shall consent to and
raise no objections against the proposed transfer or transactions contemplated
thereby.  Without limiting the generality of the foregoing, each Party agrees
to:  (A) consent to and raise no objections against the transaction, (B) execute
any unit purchase agreement, merger agreement or other agreement entered into
with the Third Party Purchaser with respect to the transaction setting forth the
Drag Along Terms or Tag Along Terms, as applicable, or the sale terms in the
event of an ECP Forced Sale, and in each case any ancillary agreement with
respect thereto, (C) vote the Units held by any Party in favor of the
transaction, and (D) refrain from the exercise of, and waive, dissenters’
appraisal rights with respect to the transaction.

 

Section 4.10                             Expenses.  Subject to the following
sentence, each Unitholder shall bear its own expenses incurred in connection
with this Article IV, and any Unitholder effecting a transfer pursuant to this
Article IV (other than pursuant to an ECP Forced Sale) shall reimburse the
Company for any expenses incurred by the Company in connection therewith.  All
reasonable and documented fees and expenses of experts and advisors of the
Company and the Unitholders incurred in connection with an ECP Forced Sale shall
be borne by the Company.

 

Section 4.11                             Bridge Loan.

 

(a)                                 If the Bridge Loan (together with accrued
and unpaid interest thereon) has not been repaid in full on or prior to the one
(1) year anniversary of the date of this Agreement (the “Repayment Option
Date”), then, on the Repayment Option Date (or the first Business Day thereafter
to the extent the Repayment Option Date does not fall on a Business Day), and
not thereafter, Dynegy may, or may cause any of its Controlled Affiliates to,
contribute to the Company an amount up to the Option Bridge Loan Amount, in
exchange for Units at the price per Unit as of the date of this Agreement (such
transaction, the “Dynegy Repayment Option”), and the Company shall use the
proceeds from such contribution to partially repay the Bridge Loan.

 

(b)                                 If the Bridge Loan (together with accrued
and unpaid interest thereon) has not been repaid in full and Dynegy does not
exercise the Dynegy Repayment Option in full on the Repayment Option Date (or
the first Business Day thereafter to the extent the Repayment Option Date does
not fall on a Business Day), at any time after the Repayment Option Date, ECP
may, or may cause the lender under the Bridge Loan to, convert all or any
portion of the then Outstanding Bridge Loan Amount (all or such portion thereof,
the “Conversion Amount”) into the number of Units equal to the quotient of
(i) the product of (A) the Conversion Amount, multiplied by (B) the Conversion
Multiple, divided by (ii) the price per Unit as of the date of this Agreement,
and such Conversion Amount shall be deemed repaid in accordance with the terms
of the Bridge Loan Agreement.

 

(c)                                  If Dynegy exercises the Dynegy Repayment
Option in full, on the Repayment Option Date, ECP shall, or shall cause the
lender under the Bridge Loan to, convert the remaining Outstanding Bridge Loan
Amount into Units at the price per Unit as of the date of this

 

21

--------------------------------------------------------------------------------


 

Agreement, and such converted amount shall be deemed repaid in accordance with
the terms of the Bridge Loan Agreement.

 

(d)                                 None of the terms or procedures set forth in
Section 4.02 shall apply to this Section 4.11.  The Board shall take all
necessary action to effectuate the provisions of this Section 4.11, including
authorizing and issuing the Units in respect of any Conversion Amount or in
respect of a conversion pursuant to Section 4.11(a) or Section 4.11(c).
Notwithstanding anything to the contrary in Section 2.06(c), no vote of the
Board shall be required to effectuate the issuance of any Units pursuant to this
Section 4.11.

 

ARTICLE V.
TERMINATION; LIQUIDATION

 

Section 5.01                             Initial Public Offering.  Article II,
Article III and Article IV shall automatically terminate upon the consummation
of an Initial Public Offering.

 

Section 5.02                             Liquidation; Voluntary Termination.
This Agreement shall terminate automatically upon the complete liquidation of
the Company or an agreement for the sale, lease or other disposition by the
Company of all or substantially all of the Company’s assets, or otherwise with
the written consent of each Principal Unitholder; provided that such transaction
is duly approved pursuant to, and complies with, the other provisions of this
Agreement.

 

Section 5.03                             Dissolution.  The Company will dissolve
and its affairs will be wound up upon the first to occur of any of the
following:

 

(a)                                 the approval of the Board in accordance with
Section 2.06(c)(iv); or

 

(b)                                 the occurrence of any other event causing
dissolution of the Company under the Delaware Act;

 

provided that, upon dissolution pursuant to clause (b) of this Section 5.03, any
or all of the remaining Unitholders may elect to continue the business of the
Company within 90 days after the occurrence of the event causing such
dissolution.  The death, resignation, withdrawal, bankruptcy, insolvency or
expulsion of any Unitholder will not dissolve the Company.

 

For the avoidance of doubt, any and all distributions in the event of a
liquidation, after the payment of all debts and liabilities of the Company and
payment of the expenses of dissolution and liquidation, will be made accordance
with Section 3.02.

 

ARTICLE VI.
[RESERVED]

 

22

--------------------------------------------------------------------------------


 

ARTICLE VII.
COVENANTS

 

Section 7.01                             Confidentiality.

 

(a)                                 Each Party agrees and acknowledges that the
Managers nominated by the Principal Unitholders may share confidential,
non-public information about the Company and any of its Subsidiaries with any of
the Principal Unitholders.

 

(b)                                 No Party shall disclose any information
relating to the Company or any Subsidiary thereof (the “Confidential
Information”) without the prior written consent of the Board; provided that
(i) Confidential Information may be disclosed if required by applicable Law,
legal process or any stock exchange or other self-regulatory organization
(subject to the provisions of Section 7.01(c)) and (ii) each Party may disclose
Confidential Information to its Representatives that are actively engaged in the
monitoring or oversight of such Party’s investment in the Company and its
Subsidiaries, so long as (x) such Representatives agree to keep such information
confidential or the Party directs such Representative to keep such information
confidential, and in either case such Party shall be liable for any failure on
the part of its Representatives to so keep such information confidential, and to
limit their use of such information to the use and monitoring of such Party’s
investment in the Company and its Subsidiaries, and (y) the sharing of such
Confidential Information with such Representatives does not violate any
applicable Law; provided, further, that the ECP Funds, their Affiliates and
their respective Representatives shall be permitted to disclose such information
regarding the direct or indirect investment in the Company by such ECP Funds or
Affiliates, as applicable, the financial performance and operations of the
Company and its Subsidiaries, and such other information relevant to such
investment in the Company to the limited partners, investors or other direct or
indirect equity owners of, or prospective investors of, the ECP Funds or their
Affiliates who are under customary duties or obligations of confidentiality and
provided, further that any Confidential Information may be shared with bona fide
potential acquirors of Units to the extent the applicable Transfer would be in
accordance with Article IV of this Agreement and so long as the recipient of
such Confidential Information agrees to keep it confidential pursuant to a
customary confidentiality agreement enforceable by the Company as a party
thereto or as a third party beneficiary thereunder.  The term “Confidential
Information” does not include information that (A) is or has become generally
available to the public other than as a result of a direct or indirect
disclosure by a Party or any of its Representatives in breach of the provisions
hereof or (B) was within the possession of a Party or any of its Representatives
from a source other than the Company prior to its being furnished to such Party
by or on behalf of the Company; provided, that in the case of (B) above, the
source of such information was not known by such Party to be bound by a
confidentiality agreement with, or other contractual, legal or fiduciary
obligation of confidentiality to, the Company with respect to such information.

 

(c)                                  In the event that any Party is required by
applicable Law, legal process or any stock exchange or other self-regulatory
organization, to disclose any of the Confidential Information, such Party shall
promptly notify the Company in writing so that the Company may seek a protective
order or other appropriate remedy.  Nothing herein shall be deemed to prevent
any Party from honoring a subpoena (or governmental order) that seeks discovery
of the Confidential Information if (A) a motion for a protective order, motion
to quash and/or other motion filed to prevent the production or disclosure of
the Confidential Information has been denied or is not made; provided, however,
that such Party shall disclose only that portion of the Confidential Information
which such Party’s legal counsel advises is required and that it exercise
commercially reasonable efforts to preserve the confidentiality of the remainder
of the

 

23

--------------------------------------------------------------------------------


 

Confidential Information; or (B) the Company consents in writing to having the
Confidential Information produced or disclosed pursuant to the subpoena (or
governmental order).  In no event will any Party or any of its Representatives
oppose any action by the Company to obtain a protective order or other relief to
prevent the disclosure of the Confidential Information or to obtain reliable
assurance that confidential treatment will be afforded the Confidential
Information.  The Company shall promptly reimburse the Party for any reasonable
costs and expenses (including fees and disbursements of counsel) incurred in
connection with any action that the Party may be required to take, or is
requested by the Company to take, under this Section 7.01.

 

Section 7.02                             Information Rights.

 

(a)                                 The Company will furnish each of the ECP
Funds and Dynegy, so long as each such Principal Unitholder holds any Units, as
soon as available and in any event:

 

(i)                                     within the later of (i) ninety (90) days
after the end of each fiscal year of the Company, and (ii) the period of time
provided in the Dynegy Parent Credit Agreement with respect to Dynegy Parent’s
similar obligation therein (so long as the Dynegy Parent Credit Agreement is in
effect), the consolidated balance sheet of the Company and its Subsidiaries as
at the end of each such fiscal year and the consolidated statements of income,
cash flows and changes in unitholders’ equity for such year of the Company and
its Subsidiaries, setting forth in each case in comparative form the figures for
the next preceding fiscal year, accompanied by the report of independent
certified public accountants of recognized national standing, to the effect
that, except as set forth therein, such consolidated financial statements have
been prepared in accordance with GAAP applied on a basis consistent with prior
years and fairly present in all material respects the financial condition of the
Company and its Subsidiaries at the dates thereof and the results of their
operations and changes in their cash flows and unitholders’ equity for the
periods covered thereby;

 

(ii)                                  within the later of (i) forty-five (45)
days after the end of each quarterly accounting period in each fiscal year
(other than the last fiscal quarter of the fiscal year), and (ii) the period of
time provided in the Dynegy Parent Credit Agreement with respect to Dynegy
Parent’s similar obligation therein (so long as the Dynegy Parent Credit
Agreement is in effect), unaudited consolidated balance sheets of the Company
and its Subsidiaries as at the end of each such fiscal quarter and for the
current fiscal year to date and unaudited consolidated statements of income,
cash flows and changes in unitholders’ equity for such fiscal quarter and for
the current fiscal year to date, in each case setting forth in comparative form
the figures for the corresponding periods of the previous fiscal quarter, all in
reasonable detail and all prepared in accordance with GAAP applied on a basis
consistent with prior years and fairly present in all material respects the
financial condition of the Company and its Subsidiaries at the dates thereof and
the results of their operations and changes in their cash flows and unitholders’
equity for the periods covered thereby and an update of material developments
affecting the business and operations of the Company and its Subsidiaries; and

 

24

--------------------------------------------------------------------------------


 

(iii)                               within forty five (45) days after the end of
each monthly accounting period in each fiscal quarter (other than the last month
of the fiscal quarter) the Monthly Management Plan for the applicable month
(beginning with the first full calendar month during which this Agreement is
executed).

 

(b)                                 To the extent permitted by, and not
inconsistent with, applicable Law, and without limiting the provisions of
Section 7.03, regularly reported financial information and such other
information as each of the ECP Funds and Dynegy, so long as such Principal
Unitholder holds at least five percent (5%) of the issued and outstanding Units,
may reasonably request or any other information that is delivered by the Company
or the Board to any of the Principal Unitholders shall be made available to such
Principal Unitholder.

 

(c)                                  Without limiting the provisions of
Section 7.03, upon the request of any of the ECP Funds or Dynegy, so long as
such Principal Unitholder holds at least five percent (5%) of the issued and
outstanding Units, such Principal Unitholder and any Representatives of such
Principal Unitholder shall have (i) reasonable access (at reasonable times and
upon reasonable notice) to all executive officers and accountants of the Company
and its Subsidiaries and (ii) reasonable access (at reasonable times and upon
reasonable notice) to all premises, properties, books, records (including tax
records), contracts, financial and operating data and information and documents
pertaining to the Company and its Subsidiaries and shall be entitled to make
copies, at such Unitholder’s sole expense, of such books, records, contracts,
data, information and documents as such Principal Unitholder or its
Representatives may reasonably request.

 

Section 7.03                             Management Rights Letter. So long as
any of the ECP Funds owns any Units, each such ECP Fund will have the right to
inspect the books and records of the Company and to consult with and advise the
management of the Company and any of its Subsidiaries (including the right to
meet with management personnel at least quarterly at the request of such ECP
Fund) on matters relating to the business and financial affairs of the Company
and any of its Subsidiaries.  The rights granted to the ECP Funds under this
Section 7.03 are intended to constitute “management rights” within the meaning
of U.S. Department of Labor Regulation § 2510.3-101(d)(3)(ii), and the Company
and its Subsidiaries will be operated consistent with the status of the Company
as a “venture capital investment” of each of the ECP Funds.

 

Section 7.04                             Limitation of Duties; Separate
Interests.  No Unitholder or Manager (in its or his capacity as such) shall have
any duties (including fiduciary duties) or liabilities relating thereto to the
Company or the other Unitholders or Managers, except for the implied covenant of
good faith and fair dealing and except as may be specifically provided herein or
required by any provisions of the Delaware Act or other applicable Law that
cannot be waived.  Accordingly, subject to the preceding sentence, each Manager
shall be entitled to act solely on behalf, and in the interests, of the
Unitholder that has designated such Manager.  In the event that any Unitholder
or its Affiliates acquires knowledge of a potential transaction or matter that
may be a corporate opportunity for the Company, its Subsidiaries or any of their
Affiliates, no such Unitholder or Affiliate will have any duty (contractual or
otherwise) to communicate or present such corporate opportunity to the Company,
its Subsidiaries or any of their Affiliates and, notwithstanding any provision
of this Agreement to the contrary, will not be liable to the Company, its
Subsidiaries, any of the Unitholders or any of their respective Affiliates for
breach

 

25

--------------------------------------------------------------------------------


 

of any duty (contractual or otherwise) by reason of the fact that such
Unitholder or Affiliate directly or indirectly pursues or acquires such
opportunity for itself, directs such opportunity to another person, or does not
present such opportunity to the Company, its Subsidiaries, any of the
Unitholders or any of their respective Affiliates.  Furthermore, the Company, on
behalf of itself and its Subsidiaries, and each Principal Unitholder
acknowledges and affirms that each ECP Fund and its respective Permitted
Transferees and Affiliates and each person who is a Board representative or
nominee of such ECP Fund or its Permitted Transferees (the “Affiliated Parties”)
(i) have participated (directly or indirectly) and will continue to participate
(directly or indirectly) in private equity, venture capital and other direct
investments in corporations, joint ventures, limited liability companies and
other entities (“Other Investments”), including Other Investments engaged in
various aspects of the power generating business (and related services
businesses) that may, are or will be competitive with the Company’s business or
that could be suitable for the Company, (ii) have interests in, participate
with, aid and maintain seats on the board of directors or similar governing
bodies of, Other Investments, (iii) may develop or become aware of business
opportunities for Other Investments; and (iv) may or will, as a result of or
arising from the matters referenced in this Section 7.04, the nature of the
Affiliated Parties’ businesses and other factors, have conflicts of interest or
potential conflicts of interest.

 

Section 7.05                             FIRPTA Compliance.  If requested by any
Principal Unitholder in writing, the Company shall promptly provide such
Principal Unitholder with a duly executed statement pursuant to Treasury
Regulation Section 1.897-2(h) informing such Principal Unitholder whether or not
the Units constitute a “United States real property interest” (and shall comply
with the related notice requirements in Treasury Regulation
Section 1.897-2(h)(2)).

 

Section 7.06                             Notification of Certain Transactions.

 

(a)                                 Without limiting the obligations set forth
in Section 7.06(b), each Unitholder shall provide notice to the Company and the
Principal Unitholders of any acquisition or other transaction through which it
acquires directly, or becomes an “affiliate” as defined in 18 C.F.R. § 35.36 of
an entity that owns, (i) electric generation, transmission or distribution
assets, (ii) intrastate natural gas transportation, storage or distribution
facilities, or (iii) physical coal supply sources or coal transportation, in
each case no later than five days following the closing of such transaction. 
Such notice shall include information sufficient for the Company or any entity
in which the Company owns an equity interest to make any necessary
change-in-status filing with the Federal Energy Regulatory Commission and
otherwise to take any actions required to maintain its entitlement to
market-based rate authority under Section 205 of the Federal Power Act.

 

(b)                                 As soon as reasonably practicable after
Dynegy reasonably determines that the provision of a Dynegy Parent Change of
Control Notice is necessary to provide the ECP Funds the opportunity to exercise
their Put Right or Second Put Right based on the occurrence of any of the events
described in the definition thereof, Dynegy shall provide a Dynegy Parent Change
of Control Notice to the ECP Representative.

 

Section 7.07                             Dispute Resolution.  Each of the ECP
Representative and Dynegy shall jointly determine all components of the
calculation of the Put/Call Purchase Price, the 2.25x

 

26

--------------------------------------------------------------------------------


 

Value and the Dynegy Parent Share Value.  If after a reasonable negotiation
period, the ECP Representative and Dynegy are unable to reach an agreement on
any such component, either such Party may engage an independent
nationally-recognized investment banking or valuation firm selected by such
Party, acting reasonably, to determine such component; provided, that in
determining such component, the valuation firm must (x) use the methodologies
set forth in this Agreement with respect to calculating each such component, if
applicable, and (y) not assign a value greater than the greatest value claimed
by the ECP Representative or Dynegy for such component, or less than the
smallest value claimed by the ECP Representative or Dynegy for such component,
which determined amount shall constitute the value of such component for all
purposes of this Agreement. The fees of the valuation firm shall be split
equally by the ECP Representative and Dynegy.

 

Section 7.08                             Registration Rights.  The Unitholders
agree that in the event of an IPO, the Company will enter into a registration
rights agreement with each Principal Unitholder containing customary provisions
for a transaction of this type, including the right of each Principal Unitholder
to make customary demand registration requests, piggyback registration requests,
and when the Company is eligible for shelf registration, continuous shelf
registration requests, subject to customary carve-back provisions and other
exceptions.

 

ARTICLE VIII.
INDEMNIFICATION; LIMITATION OF LIABILITY

 

Section 8.01                             Indemnification; Limitation of
Liability.

 

(a)                                 Indemnification.  Except as limited by
applicable Law and subject to the provisions of this Section 8.01, the Managers
of the Company, and the directors or managers of each Subsidiary thereof (each
an “Indemnitee”), shall not be liable for, and shall be indemnified and held
harmless by the Company against, any losses, liabilities and reasonable expenses
(including attorneys’ fee) (each, a “Loss”), arising from proceedings in which
such Indemnitee may be involved, as a party or otherwise, by reason of he or she
being a Manager of the Company, or director or manager of any Subsidiary
thereof, or by reason of his or her involvement in the management of the affairs
of the Company or its Subsidiaries, whether or not he or she continues to be
such at the time any such Loss is paid or incurred.  Notwithstanding the
foregoing, an Indemnitee shall not be held harmless or indemnified under this
Section 8.01 for any Losses arising out of the fraud, intentional misconduct, or
knowing or reckless breach of Indemnitee’s obligations under this Agreement, or
bad faith of such Indemnitee.  The rights of indemnification provided in this
Section 8.01 are in addition to any rights to which an Indemnitee may otherwise
be entitled by contract or as a matter of Law.  Without limiting the foregoing,
an Indemnitee shall be entitled to indemnification by the Company against
reasonable expenses (as incurred), including attorneys’ fees, incurred by the
Indemnitee in connection with the defense of any action to which the Indemnitee
may be made a party (without regard to the success of such defense), to the
fullest extent permitted under the provisions of the DGCL or any other
applicable statute.

 

(b)                                 Payments Prior to Final Disposition.  Except
as limited by applicable Law, expenses incurred by an Indemnitee in defending
any proceeding (except a proceeding by or in

 

27

--------------------------------------------------------------------------------


 

the right of the Company or any Principal Unitholder against such Indemnitee)
will be paid by the Company in advance of the final disposition of the
proceeding, upon receipt of a written undertaking by or on behalf of such
Indemnitee to repay such amount if such Indemnitee is determined pursuant to
this Section 8.01 or adjudicated to be ineligible for indemnification.  This
undertaking shall be an unlimited general obligation of the Indemnitee but does
not need to be secured unless so determined by the Board.

 

(c)                                  Heirs and Representatives.  The
indemnification provided by this Section 8.01 shall inure to the benefit of the
heirs and personal representatives of each Indemnitee.

 

(d)                                 Officers and Agents.  The Company may, at
the direction of the Board, indemnify and advance expenses to any Officer,
employee or agent of the Company or its Subsidiaries to the same extent and
subject to the same conditions under which it may indemnify and advance expenses
under Section 8.01(a) and Section 8.01(b).

 

(e)                                  Not Exclusive.  The right to
indemnification and the advancement and payment of expenses conferred in this
Section 8.01 shall not be exclusive of any other right that a Manager or other
person indemnified pursuant to this Section 8.01 may have or hereafter acquire
under any Law or provision of this Agreement.

 

(f)                                   No Unitholder Personal Liability for
Indemnification.  Any indemnification pursuant to this Section 8.01 shall be
made only out of the assets of the Company and shall not cause any Principal
Unitholder to incur any personal liability or result in any liability of any
Principal Unitholder to any third party.

 

(g)                                  Priority.  The Company hereby acknowledges
that each Indemnitee that is a nominee of Dynegy or any of the ECP Funds, or
heir or representative of any such nominee (each, a “JV Indemnitee”), may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by or on behalf of Dynegy or its Affiliates or the ECP Funds or their
Affiliates, as applicable (collectively, the “Sponsor Indemnitors”). 
Notwithstanding anything to the contrary in this Agreement:  (i) the Company is
the indemnitor of first resort and the Sponsor Indemnitors are the indemnitors
of last resort in connection with any claims for indemnification from the JV
Indemnitees, (ii) the Company will be required to advance the full amount of
expenses incurred by each JV Indemnitee and will be liable for the full amount
of all Losses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by this Section 8.01, without regard to
any rights each JV Indemnitee may have against the Sponsor Indemnitors, and
(iii) the Parties irrevocably waive, relinquish and release the Sponsor
Indemnitors from any and all claims against the Sponsor Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof. 
Notwithstanding anything to the contrary in this Agreement, no advancement or
payment by the Sponsor Indemnitors on behalf of an JV Indemnitee with respect to
any claim for which such JV Indemnitee has sought indemnification or advancement
of expenses from the Company will affect the foregoing and the Sponsor
Indemnitors will have a right of contribution and/or be subrogated to the extent
of such advancement or payment to all of the rights of recovery of such JV
Indemnitee against the Company.  The Sponsor Indemnitors are express third party
beneficiaries of the terms of this Section 8.01(g).

 

28

--------------------------------------------------------------------------------


 

Section 8.02                             D&O Insurance.  The Company shall
purchase and maintain director and officer liability insurance (“D&O Insurance
Policy”) in the amount approved by the Board on behalf of any person who is or
was a Manager or Officer of the Company, or any director, officer or manager of
any Subsidiary thereof, against any liability asserted against such person or
incurred by such person in any capacity identified in Section 8.01 or arising
out of such person’s status as an Indemnitee, whether or not the Company would
have the power to indemnify such person against that liability under
Section 8.01.

 

ARTICLE IX.
GENERAL PROVISIONS

 

Section 9.01                             Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective legal representatives, heirs, legatees, successors and assigns.

 

Section 9.02                             Specific Performance.  Each Party, in
addition to being entitled to exercise all rights provided herein or granted by
law, including recovery of damages, shall be entitled to specific performance of
the Party’s rights under this Agreement.  Each Party agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by the Party of the provisions of this Agreement and each Party hereby
agrees to waive the defense in any action for specific performance that a remedy
at law would be adequate.

 

Section 9.03                             Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the Laws of the State of
Delaware, regardless of the Laws that might otherwise govern under applicable
principles of conflicts of Laws thereof.

 

Section 9.04                             Submission to Jurisdiction; Consent to
Service of Process..

 

(a)                                 Each of the Parties hereto hereby
(i) irrevocably submits to the exclusive jurisdiction of the court of chancery
of the state of Delaware (or, if the chancery court of the state of Delaware
declines to accept jurisdiction over a particular matter, any state or federal
court within the state of Delaware) over all claims or causes of action (whether
in contract or tort) that may be based upon, arise out of or relate to this
agreement, (ii) irrevocably waives, to the fullest extent permitted by
applicable Law, any objection which it may now or hereafter have to the laying
of venue of any such dispute, claim or cause of action brought in such court or
any defense of inconvenient forum for the maintenance of such dispute and
(iii) agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

(b)                                 Each of the Parties hereto hereby consents
to process being served by any party to this Agreement in any Legal Proceeding
by the delivery of a copy thereof in accordance with the provisions of
Section 9.07.

 

Section 9.05                             Waiver of Jury Trial.  EACH PARTY
HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND

 

29

--------------------------------------------------------------------------------


 

THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY EXPRESSLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING BROUGHT BY OR
AGAINST IT, DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

Section 9.06                             Interpretation.  The headings of the
Sections contained in this Agreement are solely for the purpose of reference,
are not part of the agreement of the Parties and shall not affect the meaning or
interpretation of this Agreement. Unless the context otherwise requires: (a) an
accounting term not otherwise defined has the meaning assigned to it in
accordance with then-applicable GAAP; (b) “or” is not exclusive; (c) words in
the singular include the plural, and words in the plural include the singular;
(d) provisions apply to successive events and transactions; (e) the words
“herein,” “hereof” and other words of similar import refer to this Agreement as
a whole and not to any particular Article, or other subdivision; (f) all
references herein to Articles, Sections, Recitals, Exhibits, Appendixes,
Annexes, paragraphs, subparagraphs and clauses shall be deemed to be references
to Articles, Sections, Recitals, paragraphs, subparagraphs and clauses of, and
Exhibits, Appendixes and Annexes to, this Agreement unless the context shall
otherwise require; (g) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”; (h) the word “extent”
in the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if”; (i) references to “$”
or “dollars” shall mean United States dollars; (j) any Losses, liabilities,
payments, adjustments, or other payment obligations or financial amounts
referenced herein or relating hereto shall be measured in, settled in, paid in
and deemed to refer to United States dollars; and (h) unless otherwise expressly
provided herein, any agreement, instrument or statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.

 

Section 9.07                             Notices.  All notices, requests,
demands, waivers and other communications required or permitted to be given or
made under this Agreement shall be in writing and shall be deemed to have been
duly given or made if (a) delivered personally, (b) mailed by certified or
registered mail with postage prepaid, (c) sent by next-Business Day or overnight
mail or delivery, or (d) sent by facsimile or email, provided that delivery of
such facsimile or email is promptly confirmed, as follows (or at such other
address for a Party as shall be specified by like notice):

 

(i)                                     if to any of the ECP Funds, to

 

Energy Capital Partners
11943 El Camino Real, Suite 220
San Diego, California 92130
Fax:  (858) 703-4401
Attention:  Andrew Singer
Email:  asinger@ecpartners.com

 

30

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP
885 Third Avenue

New York, New York 10022-4834

Fax:  (212) 751-4864
Attention:  David A. Kurzweil and Paul F. Kukish
 Email: David.Kurzweil@LW.com and Paul.Kukish@LW.com

 

(ii)                                  if to Dynegy, to

 

Dynegy Inc.

601 Travis Street

Houston, TX 77002

Facsimile: (713) 507-6808

Attention: Catherine James, Esq., Executive Vice President and General Counsel

E-mail: catherine.james@dynegy.com

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, N.W.

Washington, DC 20005

Facsimile: (202) 661-8200

Attention: Michael P. Rogan

E-mail: michael.rogan@skadden.com

 

(iii)                               if to the Company, to

 

Energy Capital Partners
11943 El Camino Real, Suite 220
San Diego, California 92130
Fax:  (858) 703-4401
Attention:  Andrew Singer
Email:  asinger@ecpartners.com

 

and:

 

Dynegy Inc.

601 Travis Street

Houston, TX 77002

Facsimile: (713) 507-6808

Attention: Catherine James, Esq., Executive Vice President and General Counsel

E-mail: catherine.james@dynegy.com

 

31

--------------------------------------------------------------------------------


 

with copies (which shall not constitute notice) to:

 

Latham & Watkins LLP
885 Third Avenue

New York, New York 10022-4834

Fax:  (212) 751-4864
Attention:  David A. Kurzweil and Paul Kukish
 Email:  David.Kurzweil@LW.com and Paul.Kukish@LW.com

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

1440 New York Avenue, N.W.

Washington, DC 20005

Facsimile: (202) 661-8200

Attention: Michael P. Rogan

E-mail: michael.rogan@skadden.com

 

All such notices, requests, demands, waivers and other communications will be
deemed to have been received (w) if by personal delivery, on the day of such
delivery, (x) if by certified or registered mail, on the fifth Business Day
after the mailing thereof, (y) if by next-Business Day or overnight mail or
delivery, on the day delivered or (z) if by email prior to 5:00 p.m. at the
place of receipt, on the day on which such email was sent, provided that a copy
is also sent by certified or registered mail.

 

Section 9.08                             Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original and all of which together shall be deemed to constitute one and the
same agreement. This Agreement may be executed by facsimile or electronic
transmission in portable document format (.pdf), each of which shall be deemed
an original.

 

Section 9.09                             Severability.  In the event that any
one or more of the provisions contained herein, or the application thereof in
any circumstances, is held invalid, illegal, or unenforceable in any respect for
any reason, the validity, legality, and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby.

 

Section 9.10                             Amendment and Waiver.  This Agreement
may be amended, and the observance of any term of this Agreement may be waived,
with (and only with) the written consent of the Company and all of the Principal
Unitholders and Permitted Transferees who hold any Units at the time of the
amendment or waiver.  No waiver of any breach shall be deemed to be a further or
continuing waiver of such breach or a waiver of any other or subsequent breach. 
Except as otherwise expressly provided herein, no failure on the part of any
Party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial

 

32

--------------------------------------------------------------------------------


 

exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof, or the exercise of any other right, power or remedy.

 

Section 9.11                             Tax Withholding.  The Company shall be
entitled to deduct and withhold from amounts payable to any Unitholder any sums
required by federal, state, or local tax law to be withheld by the Company with
respect to the issuance, vesting, exercise, repurchase, or cancellation of, or
otherwise with respect to, any Units or any option to purchase any Units.

 

Section 9.12                             Entire Agreement.  This Agreement
constitutes the entire agreement of the Parties with respect to the subject
matter hereof.

 

Section 9.13                             Legends.  To the extent the Units are
certificated at any time, each certificate representing Units from time to time
owned by the Principal Unitholders shall bear a legend substantially as follows:

 

“THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR STATE SECURITIES
LAWS AND CANNOT BE OFFERED, SOLD, OR TRANSFERRED IN THE ABSENCE OF REGISTRATION
OR EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS AND REGULATIONS PROMULGATED THEREUNDER.  THE UNITS REPRESENTED
BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE REGISTERED OWNER HEREOF FOR
INVESTMENT AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY
DISTRIBUTION THEREOF IN VIOLATION OF THE SECURITIES ACT.  THE UNITS MAY NOT BE
SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT
FROM REGISTRATION UNDER THE PROVISIONS OF THE SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LAWS, OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR IN
A TRANSACTION OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE
SECURITIES LAWS.

 

THE UNITS REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO ADDITIONAL RESTRICTIONS
ON TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN AN AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT BY AND AMONG THE COMPANY AND CERTAIN
UNITHOLDERS THEREOF INITIALLY DATED AS OF [·].  A COPY OF SUCH AGREEMENT SHALL

 

33

--------------------------------------------------------------------------------


 

BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

 

ARTICLE X.
DEFINITIONS

 

For purposes of this Agreement, the following terms shall have the respective
meanings set forth below:

 

“2.25x Value” means, as of any date of determination, the product of (i) the
product of (A) $[•],(6) plus any Capital Contributions made by the ECP Parties
to the Company after the date hereof, plus any Conversion Amount and any amounts
of the Bridge Loan converted pursuant to Section 4.11(c), minus any Capital
Contributions returned through Distributions to the ECP Parties prior to the
date of determination minus any ECP Consideration paid to the ECP Parties in
connection with a Partial Put or Partial Call, and (B) 2.25, multiplied by
(ii) the amount expressed as a percentage that equals the quotient of (A) the
Units being sold by the ECP Parties in respect of the applicable Call Right
divided by (B) the aggregate number of Units held by the ECP Parties.(7)

 

“Affiliate Transferee” has the meaning set forth in Section 4.01(b).

 

“Affiliate” means, with respect to any specified person, any other person that,
at the time of determination, directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with,
such specified person.

 

“Affiliated Fund” means, with respect to any ECP Fund, (i) ECP III, (ii) any
investment fund controlled, directly or indirectly, by the members of the
investment committee of Energy Capital Partners III, LLC, a Delaware limited
liability company, or the investment committee of ECP III and (iii) any
investment vehicle or other arrangement investing on a parallel basis with ECP
III.

 

“Affiliated Parties” has the meaning set forth in Section 7.04.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 

“Applicable EBITDA” means, with respect to the Company and its Subsidiaries, the
Consolidated Adjusted EBITDA for the twelve-month period ending on the last full
calendar month immediately prior to the date the Call Exercise Notice is
received by the ECP Representative or a Put Exercise Notice is received by
Dynegy, as applicable, for which internal financial statements are available.

 

--------------------------------------------------------------------------------

(6)  Note to Draft: ECP’s initial cash contribution to the company, to match
dollar amount applicable to the ECP Funds from the third WHEREAS clause.

 

(7)  Note to Draft: Additional terms of this definition may be required to
address the parties’ agreement on treatment of Dynegy Parent’s incremental costs
under the Service Agreement.

 

34

--------------------------------------------------------------------------------


 

“Average Dynegy Parent EBITDA Multiple” means, (i) so long as a Dynegy Parent
Change of Control has not been consummated prior to the delivery of the Put
Exercise Notice or the Call Exercise Notice, as applicable, the arithmetic mean
of the Dynegy Parent EBITDA Multiple for the six (6) month period prior to the
delivery of the Put Exercise Notice or the Call Exercise Notice, as applicable;
provided, however, that if the ECP Parties exercise their Put Right or Second
Put Right pursuant to Section 4.03(h), the Dynegy Parent EBITDA Multiple shall
be such multiple determined by deriving the Dynegy Parent Market Value from the
valuation of Dynegy in the Change of Control transaction described in the Dynegy
Parent Change of Control Notice, and (ii) if a Dynegy Parent Change of Control
has been consummated prior to the delivery of the Put Exercise Notice or the
Call Exercise Notice, as applicable, eight (8).

 

“Beneficially Own” means, with respect to any securities, having “beneficial
ownership” of such securities for purposes of Rule 13d-3 or 13d-5 under the
Exchange Act as in effect on the date hereof.

 

“Board” has the meaning set forth in Section 2.01(b).

 

“Bridge Loan” means the loan provided under the Bridge Loan Agreement.

 

“Bridge Loan Agreement” means [·].

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banking institutions in New York, New York are required or authorized by Law or
executive order to be closed.

 

“Call Closing Date” has the meaning set forth in Section 4.03(d)(ii).

 

“Call Closing Date” has the meaning set forth in Section 4.04(d).

 

“Call Exercise Notice” has the meaning set forth in Section 4.04(b).

 

“Call Option Wire Notice” has the meaning set forth in Section 4.04(b).

 

“Call Right Closing” has the meaning set forth in Section 4.04(d).

 

“Call Right” has the meaning set forth in Section 4.04(a).

 

“Capital Contribution” means any cash or contributed property that a Principal
Unitholder contributes to the Company pursuant to Article III or in exchange for
New Securities pursuant to Section 4.02.

 

“Change of Control” means (a) any transaction or series of related transactions
that results in the directors comprising the Board of Directors of Dynegy Parent
(or any parent or successor thereto) immediately prior to such transaction
ceasing to represent the majority of the directors comprising the Board of
Directors of Dynegy Parent or the board of directors of the person surviving or
resulting from such transaction (or the

 

35

--------------------------------------------------------------------------------


 

ultimate parent entity thereof); provided, however, that any directors
comprising such Board or board that were nominated, elected, appointed or
recommended by the Board immediately prior to such transaction or series of
related transactions shall be deemed for purposes of this clause (a) to have
been members of the Board of Directors of Dynegy Parent immediately prior to
such transaction or series of related transactions; (b) the acquisition of
Dynegy Parent (or any parent or successor thereto) by another person by means of
any transaction or series of related transactions, whether or not Dynegy Parent
is a party thereto (including any stock acquisition, reorganization, merger or
consolidation), that results in the holders of the common stock of Dynegy Parent
(or any parent or successor thereto) immediately prior to such transaction or
series of related transactions failing to represent, immediately after such
transaction or series of transactions, a majority of the total outstanding
voting securities of the surviving person (or the ultimate parent entity
thereof); (c) any transaction or series of related transactions, whether or not
Dynegy Parent (or any parent or successor thereto) is a party thereto, after
giving effect to which, in excess of a majority of the voting securities is
Beneficially Owned directly, or indirectly through one or more persons, by any
person and its Affiliates; or (d) a sale or disposition of all or substantially
all of the assets of Dynegy Parent and its Subsidiaries on a consolidated basis.

 

“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.

 

“Company” has the meaning set forth in the introductory paragraph hereof.

 

“Confidential Information” has the meaning set forth in Section 7.01(b).

 

“Consolidated Adjusted EBITDA” means, with respect to the Company and its
Subsidiaries or Dynegy and its Subsidiaries, as applicable, for any period,
consolidated net income (or loss) (determined in accordance with GAAP) of such
person for such period, plus the sum of, to the extent included in the
calculation of net income (or loss) of such person, but without duplication,
(i) consolidated interest expense for such period, (ii) consolidated income tax
expense for such period, (iii) consolidated amounts attributable to depreciation
expense for such period, and (iv) consolidated amortization expense for such
period, in each case as reported in the financial statements included with
Dynegy Parent’s most recent quarterly report on Form 10-Q filed with the SEC on
[•] and most recent annual report on Form 10-K filed with the SEC on [•], and
adjusted consisted with such financial statements, including for gains and
losses on the sale of certain assets, the impacts of mark to market changes on
derivatives related to Dynegy Parent’s generation portfolio, interest rate
swaps, warrants, the impact of impairment charges and certain costs associated
with acquisitions and other material items.

 

“Control” or “Controlled” means, as for any person, the possession, directly or
indirectly of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities, by
contract or otherwise.

 

36

--------------------------------------------------------------------------------


 

“Controlled Affiliate” means, with respect to the ECP Parties, (a) ECP III and
(b) any Subsidiary of ECP III, and with respect to Dynegy, (x) Dynegy Parent and
(b) any Subsidiary of Dynegy Parent.

 

“Conversion Amount” has the meaning set forth in Section 4.11(b).

 

“Conversion Multiple” means [·].(8)

 

“D&O Insurance Policy” has the meaning set forth in Section 8.02.

 

“Delaware Act” means the Delaware Limited Liability Company Act, 6 Del.L.
§ 18-101, et seq., as it may be amended from time to time, and any successor to
the Delaware Act.

 

“Delaware Certificate” has the meaning set forth in the recitals.

 

“Distribution” means each distribution in respect of any Equity Interests of the
Company made by the Company to a Unitholder, whether in cash, property or
securities of the Company and whether by liquidating distribution, redemption,
repurchase or otherwise.

 

“Drag Along Notices” has the meaning set forth in Section 4.06(b).

 

“Drag Along Right” has the meaning set forth in Section 4.06(a).

 

“Drag Along Sale” has the meaning set forth in Section 4.06(a).

 

“Drag Along Terms” has the meaning set forth in Section 4.06(b).

 

“Dragging Group” has the meaning set forth in Section 4.06(a).

 

“Dynegy” has the meaning set forth in the introductory paragraph hereof.

 

“Dynegy Parent” means Dynegy Inc., a Delaware corporation.

 

“Dynegy Parent Change of Control Notice” means a written notice provided by
Dynegy to the ECP Representative notifying the ECP Representative of (a) a
definitive and binding agreement with respect to a Change of Control of Dynegy
Parent, which shall set forth all material terms and conditions of such
agreement or (b) the taking of any other action by any Person other than Dynegy
Parent or its Affiliates or Representatives that is publicly disclosed and that
has resulted in, or would reasonably be expected to result in, a Change of
Control.

 

--------------------------------------------------------------------------------

(8)  Note to Draft:  Parties to agree on specific wording to reflect the
dilution mechanics set forth in the spreadsheet attached hereto.

 

37

--------------------------------------------------------------------------------


 

“Dynegy Parent Credit Agreement” means the Credit Agreement, dated as of
April 23, 2013, among Dynegy Parent, as borrower and the guarantors, lenders and
other parties thereto (as may be amended from time to time).

 

“Dynegy Parent EBITDA Multiple” means the quotient resulting from a fraction,
the numerator of which shall be the Dynegy Parent Market Value and the
denominator of which shall be the Consolidated Adjusted EBITDA of Dynegy Parent
and its Subsidiaries for the twelve-month period ending on the last full
calendar month immediately prior to the date of determination for which internal
financial statements are available.

 

“Dynegy Parent Market Value” means, as of any date of determination, the
principal net amount of indebtedness for borrowed money of Dynegy Parent (or any
successor thereto) and its Subsidiaries (for the avoidance of doubt,
(a) Illinois Power Holdings shall be deemed to be a Subsidiary of Dynegy Parent,
(b) such amount of indebtedness for borrowed money shall be reduced by
restricted and unrestricted cash of Dynegy Parent and its Subsidiaries and
(c) and such amount of net indebtedness for borrowed money shall include
Dynegy’s Pro Rata Share of any net indebtedness for borrowed money of the
Company), plus the product of (i) the total number of issued and outstanding
shares of common stock of Dynegy Parent (or any successor thereto) and (ii) the
Dynegy Parent Share Value.

 

“Dynegy Parent Share Value” means, so long as Dynegy Parent is listed on NYSE
(or another other national share exchange on which shares of Dynegy Parent
common stock are listed if not listed on NYSE), the weighted average price of a
share of common stock of Dynegy Parent listed on NYSE (or such other national
share exchange on which shares of Dynegy Parent common stock are listed if not
listed on NYSE) for the 90 trading day period ending on the Business Day
immediately preceding the date of delivery of the applicable Put Exercise Notice
or the Call Exercise Notice, as applicable, and, if Dynegy Parent is not listed
on NYSE (or another other national share exchange) the Fair Market Value of a
share of Dynegy Parent (or any successor thereto) common stock.

 

“Dynegy Parties” has the meaning set forth in Section 2.01(c)(iii).

 

“Dynegy Repayment Option” has the meaning set forth in Section 4.11(a).

 

“ECP Consideration Amount” means, with respect to the Put Right, the Second Put
Right, the Call Right or the Second Call Right, as applicable and when
calculated, an amount equal to the product of (i) the applicable Per Unit
Put/Call Purchase Price and (ii) the number of Units being sold by the ECP Funds
on the applicable Put Closing Date or Call Closing Date.

 

“ECP Forced Sale” has the meaning set forth in Section 4.03(c).

 

“ECP Forced Sale Notice” has the meaning set forth in Section 4.03(d)(i).

 

“ECP Funds” has the meaning set forth in the introductory paragraph hereof.

 

38

--------------------------------------------------------------------------------


 

“ECP III” has the meaning set forth in the introductory paragraph hereof.

 

“ECP III Manager” has the meaning set forth in Section 2.01(b).

 

“ECP III-A” has the meaning set forth in the introductory paragraph hereof.

 

“ECP III-A Manager” has the meaning set forth in Section 2.01(b).

 

“ECP III-B” has the meaning set forth in the introductory paragraph hereof.

 

“ECP III-C” has the meaning set forth in the introductory paragraph hereof.

 

“ECP III-D” has the meaning set forth in the introductory paragraph hereof.

 

“ECP Managers” has the meaning set forth in Section 2.01(b).

 

“ECP Parties” has the meaning set forth in Section 2.01(c)(ii).

 

“ECP Representative” means Energy Capital Partners GP III, LP, a Delaware
limited partnership, or, upon written notice to each other Principal Unitholder
from any of the ECP Funds, any other person appointed in lieu of Energy Capital
Partners GP III, LP (or any subsequent ECP Representative) to be the “ECP
Representative” by the ECP Funds.

 

“Effective Date” has the meaning set forth in the introductory paragraph hereof.

 

“Equity Interests” means (i) in relation to the Company, (A) Units or other
equity interests in the Company (including other classes, groups or series
thereof having such relative rights, powers, and/or obligations as may from time
to time be established by the Board, as the case may be, including rights,
powers, and/or duties different from, senior to or more favorable than existing
classes, groups and series of units and other equity interests in the Company),
(B) obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into Units or other equity interests in the Company,
and (C) warrants, options or other rights to purchase or otherwise acquire units
or other equity interests in the Company and (ii) in relation to any person, any
capital stock of or other type of equity interest in a person or other
securities to purchase capital stock or other types of equity interests.

 

“Estimated EBITDA” means, with respect to the Company and its Subsidiaries, the
projected Consolidated Adjusted EBITDA for the twelve-month period beginning on
the first day of the first full calendar month occurring after the date the Call
Exercise Notice is received by the ECP Representative or a Put Exercise Notice
is received by Dynegy, as applicable, determined in a manner consistent with the
then-applicable Annual Plan.

 

“Excluded Issuance” means (i) any Equity Interests issued as equity
distributions, or pursuant to unit splits, recapitalization or other similar
events that do not adversely

 

39

--------------------------------------------------------------------------------


 

affect the proportionate amount of the Units held by the Principal Unitholders,
(ii) securities issued pursuant to an Initial Public Offering, and (iii) Equity
Interests, or warrants or options to purchase Equity Interests, issued to the
third party seller or strategic partner in acquisitions, mergers or strategic
partner transactions, the terms of which are approved by the Board (including
pursuant to Section 2.06(c)).

 

“Fair Market Value” means the price at which property would change hands between
a willing buyer and a willing seller, neither being under any compulsion to buy
or sell, and both having reasonable knowledge of the relevant facts.

 

“Final Call Purchase Price” has the meaning set forth in Section 4.04(a).

 

“Fiscal Year” has the meaning set forth in Section 1.06.

 

“Fully Subscribing Unitholder” has the meaning set forth in Section 4.02(d).

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Entity” means any federal, state, county, township, municipal,
local or foreign government, or any legislature, administrative or regulatory
authority, agency, commission, board, bureau, branch, department, division,
court, tribunal, magistrate, justice, multi-national organization,
quasi-governmental body, or other similar recognized organization, body or
instrumentality of any federal, state, county, township, municipal, local or
foreign government or any other similar recognized organization, body or
instrumentality exercising similar powers or authority.

 

“Indebtedness” means, with respect to any person as of any particular time,
without duplication, the sum of all amounts owing by such person to repay full
amounts due and terminate all obligations (including any accrued interest and
any cost or penalty associated with prepaying any such indebtedness or similar
amounts) with respect to (i) all obligations for borrowed money of such person,
(ii) all obligations of such person evidenced by bonds, debentures, notes, or
other similar instruments or debt securities, (iii) all obligations, contingent
or otherwise, of such person in respect of any letters of credit or bankers’
acceptances (to the extent drawn), (iv) any interest rate swap, forward contract
or other hedging arrangement of such person, (v) all obligations for the
deferred purchase price of assets, property or services, including any unpaid
purchase price obligations relating to acquisitions, (vi) all obligations under
capital or direct financing leases and purchase money and/or vendor financing,
(vii) to the extent not otherwise included, any obligation by such person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
a third person of the type referred to in clauses (i) through (vi) above, other
than by endorsement of negotiable instruments for collection in the ordinary
course of business and (viii) any unpaid principal, premium, accrued and unpaid
interest, prepayment penalties, commitment and fees, reimbursements, indemnities
and all other amounts payable in connection with any of the foregoing.

 

“Indemnitee” has the meaning set forth in Section 8.01(a).

 

40

--------------------------------------------------------------------------------


 

“Initial Public Offering” means an underwritten public offering of Company’s
equity securities with an aggregate offering price equal to or greater than $[·]
pursuant to a registration statement on Form S-1 filed with the SEC where such
equity securities Stock will be listed on the New York Stock Exchange, the
NASDAQ Global Market or any other internationally recognized stock exchange.

 

“Issuance Date” has the meaning set forth in Section 4.02(a).

 

“JV Indemnitee” has the meaning set forth in Section 8.01(g).

 

“Law” means any law (statutory, common or otherwise), constitution, treaty,
convention, statute, ordinance, code, rule, regulation, standard, judgment,
order, writ, injunction, ruling, decree, decision, arbitration award, agency
requirement or other similar authority enacted, adopted, promulgated, entered or
applied by any Governmental Entity.

 

“Liens” means any lien, statutory or otherwise, security interest, mortgage,
deed of trust, priority, pledge, charge, right of first refusal or other
encumbrance or similar right of others.

 

“Loss” has the meaning set forth in Section 8.01(a).

 

“Manager” has the meaning set forth in Section 2.01(b).

 

“Monthly Management Plan” means a monthly report with respect to the Company and
its Subsidiaries setting forth in reasonable detail the results of operations
and financial results for such month in a manner consistent with Dynegy Parent’s
internal monthly reporting practices.

 

“New Securities” has the meaning set forth in Section 4.02(a).

 

“New Subscription Units” means, in relation to any Fully Subscribing Unitholder
under Section 4.02(d), a number of Units equal to (i) such Unitholder’s
Subscription Securities plus any Non-Penalized Unsubscribed Securities purchased
by such Fully Subscribing Unitholder plus (ii) the product of (A) any Penalized
Unsubscribed Securities purchased by such Fully Subscribing Unitholder and
(B) 1.[·].

 

“Non-Dragging Unitholders” has the meaning set forth in Section 4.06(a).

 

“Non-Subscribing Unitholder” has the meaning set forth in Section 4.02(d).

 

“Non-Penalized Unsubscribed Securities” has the meaning set forth in
Section 4.02(d).

 

“Notice” has the meaning set forth in Section 2.10.

 

“NYSE” means the New York Stock Exchange.

 

41

--------------------------------------------------------------------------------


 

“Officer” means any person designated as an officer of the Company pursuant to
Section 2.07.

 

“Option Bridge Loan Amount” means sixty-five percent (65%) of the outstanding
principal amount of the Bridge Loan (together with accrued and unpaid interest
thereon) as of the Option Repayment Date.

 

“Original Agreement” has the meaning set forth in the recitals.

 

“Other Investments” has the meaning set forth in Section 7.04.

 

“Outstanding Bridge Loan Amount” means, as of any date, the outstanding
principal amount of the Bridge Loan (together with accrued and unpaid interest
thereon) as of such date.

 

“Partial Put” has the meaning set forth in Section 4.03(b).

 

“Party” or “Parties” has the meaning set forth in the introductory paragraph
hereof.

 

“Penalized Unsubscribed Securities” has the meaning set forth in
Section 4.02(d).

 

“Per Unit Put/Call Purchase Price” means, as of any date of determination, an
amount equal to the quotient obtained by dividing (i) the Put/Call Purchase
Price by (ii) the number of issued and outstanding Units on the applicable Put
Closing Date.

 

“Percentage Interest” means, with respect to any Unitholder, the percentage
derived by dividing (i) the aggregate number of Units owned by such Unitholder,
by (ii) the aggregate number of Units owned by all Unitholders.

 

“Permitted Transferee” means any Affiliate Transferee or any transferee that has
received Units from any Principal Unitholder in accordance with Section 4.05
(Right of First Offer), Section 4.06 (Drag Along Rights) and Section 4.07 (Tag
Along Rights), and a “Permitted Transfer” means any transfer from a Principal
Unitholder to such Affiliate Transferee or transferee in accordance with the
foregoing.

 

“person” means an individual, corporation, partnership, joint venture, limited
liability company, association, trust, unincorporated organization or other
entity.

 

“Preemption Notice” has the meaning set forth in Section 4.02(a).

 

“Principal Unitholders” has the meaning set forth in the introductory paragraph
hereof.

 

“Pro Rata Share” means the percentage which corresponds to the ratio which each
Unitholder’s Percentage Interest bears to the total Percentage Interests of all
Unitholders.

 

42

--------------------------------------------------------------------------------


 

“Put Closing Date” has the meaning set forth in Section 4.03(d)(ii).

 

“Put Exercise Notice” has the meaning set forth in Section 4.03(d)(ii).

 

“Put Right Closing” has the meaning set forth in Section 4.03(d)(ii).

 

“Put Right” has the meaning set forth in Section 4.03(a).

 

“Put Units” has the meaning set forth in Section 4.03(a).

 

“Put/Call Purchase Price” means, as of any date of determination, the difference
resulting from (a) the product of (i) the arithmetic mean of the Applicable
EBITDA and Estimated EBITDA and (ii) the Average Dynegy Parent EBITDA Multiple
minus (b) the principal net amount of indebtedness for borrowed money of the
Company and its Subsidiaries (for the avoidance of doubt, such amount of
indebtedness for borrowed money shall be reduced by restricted and unrestricted
cash of the Company and its Subsidiaries).

 

“Quorum” has the meaning set forth in Section 2.06(a).

 

“Remaining Call Units” has the meaning set forth in Section 4.04(c).

 

“Remaining Put Units” has the meaning set forth in Section 4.03(c).

 

“Repayment Option Date” has the meaning set forth in Section 4.11(a).

 

“Repayment Option Percentage” means the difference of (i) 100%, minus (ii) the
percentage of the Option Bridge Loan Amount contributed by Dynegy (or its
Controlled Affiliates) pursuant to Section 4.11(a).

 

“Representatives” as to any person, means such person’s directors, officers,
employees, Affiliates, financial advisors, attorneys and accountants or agents.

 

“ROFO Notice has the meaning set forth in Section 4.05(a).

 

“ROFO Offer” has the meaning set forth in Section 4.05(b).

 

“ROFO Offer Period” has the meaning set forth in Section 4.05(b).

 

“ROFO Sale” has the meaning set forth in Section 4.05(b).

 

“ROFO Units” has the meaning set forth in Section 4.05(a).

 

“ROFO Unitholders” has the meaning set forth in Section 4.05(a).

 

“SEC” means the Securities and Exchange Commission of the United States.

 

“Second Call Right” has the meaning set forth in Section 4.04(c).

 

43

--------------------------------------------------------------------------------


 

“Second Put Right” has the meaning set forth in Section 4.03(c).

 

“Service Agreement” means the Service Agreement, dated as of the date hereof, by
and between Dynegy Parent and the Company.

 

“Schedule of Unitholders” has the meaning set forth in Section 1.09.

 

“Sponsor Indemnitors” has the meaning set forth in Section 8.01(g).

 

“Subscription Securities” has the meaning set forth in Section 4.02(a).

 

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(a) such Person, or a Subsidiary of such Person, is a general partner or
manager; (b) at least a majority of the outstanding equity interest having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
ordinary voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries; or (c) any corporation or other entity as to which such Person
consolidates for accounting purposes.  Notwithstanding the foregoing or any
reduction in Dynegy’s Percentage Interest in the Company, for purposes of the
definitions of “Consolidated Adjusted EBITDA” and “Dynegy Parent EBITDA
Multiple”, the Company shall be deemed a Subsidiary of Dynegy Parent.

 

“Tag Along Exercise Notice” has the meaning set forth in Section 4.07(b).

 

“Tag Along Notice” has the meaning set forth in Section 4.07(b).

 

“Tag Along Right” has the meaning set forth in Section 4.07(a).

 

“Tag Along Sale” has the meaning set forth in Section 4.07(a).

 

“Tag Along Terms” has the meaning set forth in Section 4.07(a).

 

“Third Party Purchaser” has the meaning set forth in Section 4.05(a).

 

“transfer” means any direct or indirect sale, bequest, exchange, assignment,
gift, transfer, pledge, creation of any security interest or other encumbrance,
and any other disposition of any kind (whether with or without consideration and
whether voluntary or involuntary or by operation of Law) affecting title to or
possession of any Units; provided, that, for the avoidance of doubt, with
respect to any of the ECP Funds, any direct or indirect transfer, sale,
assignment, exchange, gift, pledge, grant of a security interest, conveyance or
other disposition of Equity Interests in such Principal Unitholder, to any
person that does not have the right to vote with respect to, or otherwise
control, the day-to-day management activities of such Principal Unitholder shall
not be deemed to be a “transfer” for purposes this Agreement.

 

44

--------------------------------------------------------------------------------


 

“Transferring Unitholder” has the meaning set forth in Section 4.05(a).

 

“Unit” has the meaning set forth in Section 1.09.

 

“Unitholder” means any owner of one or more Units as reflected on the Company’s
books and records. For purposes of the Delaware Act, the Unitholders shall
constitute the “members” (as defined in the Delaware Act) of the Company.

 

(Signature Pages Follow)

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed as of
the date first written above.

 

 

 

ATLAS POWER, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ENERGY CAPITAL PARTNERS III, LP

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

 

 

 

 

[ · ]

 

 

 

Managing Member

 

 

 

 

 

 

 

ENERGY CAPITAL PARTNERS III-A, LP

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

 

 

 

 

[ · ]

 

 

 

Managing Member

 

Signature Page to LLC Agreement

 

--------------------------------------------------------------------------------


 

 

ENERGY CAPITAL PARTNERS III-B, LP

 

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

 

 

 

 

[ · ]

 

 

 

Managing Member

 

 

 

ENERGY CAPITAL PARTNERS III-C, LP

 

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

 

 

 

 

[ · ]

 

 

 

Managing Member

 

 

 

ENERGY CAPITAL PARTNERS III-D, LP

 

 

 

 

By:

Energy Capital Partners GP III, LP

 

Its:

General Partner

 

 

 

 

 

 

By:

Energy Capital Partners III, LLC

 

 

Its:

General Partner

 

 

 

 

 

 

By:

 

 

 

 

[ · ]

 

 

 

Managing Member

 

 

 

DYNEGY ATLAS HOLDINGS, LLC

 

 

 

By:

 

 

Name:

 

Title

 

Each Permitted Transferee has agreed to be bound by the terms of this Agreement
by execution and delivery of the signature page set forth as Exhibit B hereto.

 

Signature Page to LLC Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE OF UNITHOLDERS

 

Unitholder

 

Capital
Contribution

 

Units

 

Percentage of Units

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SIGNATURE PAGE TO

ATLAS POWER, LLC LIMITED LIABILITY COMPANY AGREEMENT

 

By execution of this signature page, the undersigned agrees to (i) become a
party to the Limited Liability Company Agreement of Atlas Power, LLC, dated as
of [·], by and among Atlas Power, LLC, a Delaware limited lability company,
[ECP] and Dynegy Atlas Holdings, LLC, a Delaware limited liability company, as
amended from time to time thereafter and (ii) be bound by the obligations of,
and receive the benefits of, a [Unitholder] pursuant thereto.

 

 

 

 

 

[Name of Permitted Transferee]

 

 

 

Notice Information:

 

 

 

 

 

 

 

Acknowledged and accepted by:

 

 

 

Atlas Power, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

--------------------------------------------------------------------------------


 

Project Delta

Summary of Indicative Terms

Services Agreement (the “Agreement”)

 

This Term Sheet has been provided as a general outline of certain of the key
terms to be contained in the Services Agreement referred to in the Interim
Sponsors Agreement to which this Term Sheet is attached.

 

Services Provider:

 

Dynegy Inc. (the “Provider”).

 

 

 

Services Recipient:

 

Atlas Power, LLC and its subsidiaries (collectively, the “Recipient”).

 

 

 

Term:

 

Six years shall be the initial term, with annual evergreen thereafter.

 

 

 

Services:

 

The Provider will perform for the benefit of the Recipient the Services
described and defined in the draft Service Agreement, dated February 22, 2016
(the “Draft Agreement”), as well as certain other services which are related to
the operation, administration, maintenance, use, energy management, and
ownership of the Recipient’s business (the “Business”) to be agreed (the
“Services”). The Services shall include all necessary services to fully
commercialize the Business.

 

 

 

Standard of Performance:

 

The Provider will perform the Services in accordance with (a) applicable laws,
regulations, orders, licenses and permits, (b) agreements related to the
Business which the Provider is aware, (c) prudent utility practice,
(d) reasonable prudence and sound business judgment, (e) in conformance with the
standards of diligence and skill customarily provided by providers of comparable
services in the power generation industry and (f) other standards to be agreed.

 

 

 

 

 

In addition, the Provider will (i) act in a non-discriminatory manner (including
with respect to energy management, terms of gas supply, commodity hedging and,
generally, pricing received and paid in connection with purchase of fuel and
sale of power) vis-à-vis its other power generation assets as set forth in the
protocol described in the immediately succeeding sentence, (ii) use its
commercially reasonable efforts to provide the Business with the benefits
associated with Dynegy fleet-wide master services agreements , and (iii) not
disadvantage the Business to the advantage of the Provider with respect to
long-term turbine service, maintenance and parts. ECP and Dynegy will seek to
negotiate in good faith a protocol to (1)

 

--------------------------------------------------------------------------------


 

 

 

ensure that the Business is not disadvantaged vis-à-vis other Dynegy power
generation assets and (2) ensure that the Business benefits from the synergies
which arise from the Provider’s majority ownership of the Business which have
been discussed between ECP and Dynegy prior to the date of this Term Sheet.

 

 

 

Limitations on Authority:

 

The Provider will be subject to the limitations set forth in Sections 2.3, 3.3
and 3.4 of the Draft Agreement. In addition, the Provider shall not otherwise
act in a manner which is inconsistent with the LLC Agreement referred to in the
Interim Sponsors Agreement and any other governance document entered into
between ECP and Dynegy. ECP will be afforded the right to cure the Recipient’s
defaults and enforce the rights of the Recipient under the Agreement.

 

 

 

Fees:

 

The fee to be promptly agreed following the execution of the Interim Sponsors
Agreement. The Provider will provide the Services to the Recipient for such fee.

 

 

 

Credit Support:

 

The Recipient will not have to provide the Provider with any credit support
under the Agreement.

 

 

 

Accounts Receivable:

 

The Recipient shall maintain title to and directly receive all accounts
receivable, revenues and cash related to the Business’ revenues.

 

 

 

Limitation on Liability:

 

The Provider will not be liable to the Recipient for indirect, special or
consequential damages. If the Provider defaults and the Agreement is terminated
as a result of such default, the Recipient will be able to receive damages which
are intended to cover the lost synergy benefits contemplated by the Agreement.
The aggregate liability for the Provider under the Agreement will be in an
amount to be promptly agreed following the execution of the Interim Sponsors
Agreement.

 

 

 

Defaults / Termination:

 

The Provider will not have the right to optionally terminate the Agreement.
Generally, given that the Recipient’s performance under the Agreement will
largely be controlled by the Provider, provisions will be included in the
Agreement to prevent a termination which results from the Provider failing to
cause the Recipient to perform or for events (other than payment defaults) which
do not materially and adversely impact the Provider’s ability to provide the
Services.

 

 

 

Documentation:

 

The Agreement will not be less favorable to the Recipient than the Draft
Agreement, as modified by this Term Sheet.

 

--------------------------------------------------------------------------------


 

Applicable Law:

 

State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TERMS OF BRIDGE LOAN

 

Borrower:

 

Atlas Power, LLC (the “Borrower”) (a joint venture indirectly formed by Dynegy
Inc. (“Dynegy”) and Energy Capital Partners III, LLC (“ECP”)).

 

 

 

Lenders:

 

ECP and/or one of its designated investment vehicles or managed funds
(collectively, the “Lenders”).

 

 

 

Facility:

 

An unsecured loan facility in an aggregate principal amount of up to $400
million (the “Facility”), which shall be available in a single draw (the “Loan”)
on the Closing Date (as defined below).

 

 

 

Closing Date:

 

The date the acquisition of GDF SUEZ Energy North America, Inc., a Delaware
corporation (the “Target” and such acquisition, the “Acquisition”) is
consummated (the “Closing Date”).

 

 

 

Use of Proceeds:

 

The Facility will be used to fund, in part, the purchase price for the
Acquisition.

 

 

 

Maturity / Term:

 

4 years from the Closing Date (“Maturity”).

 

 

 

OID:

 

The Loan will be made at par.

 

 

 

Stated Coupon:

 

From the Closing Date until the first anniversary thereof, interest shall accrue
at a rate of 11.0% and thereafter at a rate of 18.0% (“Coupon”) per annum,
payable quarterly in arrears, subject to the Pay-In-Kind Provisions described
below. The first quarterly payment shall be made on the last day of the calendar
quarter immediately following the Closing Date and thereafter on the last day of
each calendar quarter (“Quarterly Dates”).
Interest shall be calculated on a 360-day year consisting of 12 30-day months.

 

 

 

Pay-In-Kind:

 

The Borrower, at its option, can elect to defer interest at each Quarterly Date
during the first 12 months after the Closing Date, provided that no event of
default has occurred and is continuing. Any amount deferred will be added to the
principal balance of the Loan.

 

 

 

Amortization:

 

None. The entire unpaid principal amount of the Loan, together with accrued and
unpaid interest thereon, shall be due and payable at Maturity.

 

--------------------------------------------------------------------------------


 

Default Interest:

 

2% per annum in excess of the Coupon otherwise chargeable on the Facility.

 

 

 

Voluntary Prepayment:

 

The Facility may be repaid fully or partially at any time, at the option of the
Borrower, without premium or penalty.

 

 

 

Collateral:

 

None.

 

 

 

Affirmative Covenants:

 

Usual and customary for transactions of this type and, in any event, to apply
solely to the Borrower.

 

 

 

Negative Covenants:

 

Usual and customary negative covenants for transactions of this type (and, in
any event, to apply solely to the Borrower), including, without limitation:

 

(i)             No additional indebtedness;

(ii)          Restrictions on the direct or indirect use of Dynegy Inc.’s
revolving and letter of credit facilities to support the Borrower or any of its
subsidiaries;

(iii)       No change of control or merger;

(iv)      Restrictions on asset sales;

(v)         Restrictions on investments and liens;

(vi)      No voluntary prepayment of subsidiary debt for borrowed money; and

(vii)   No dividends or other restricted payments (subject to permitted
restricted payments to comply with prepayment obligations under the Dynegy
credit agreement, but only to the extent corresponding restricted payments are
permitted pursuant to the terms of the credit facility to be entered into by the
Target in connection with the Acquisition).

 

 

 

Financial Covenant:

 

None.

 

 

 

Representations and Warranties:

 

Usual and customary for transactions of this type and, in any event, to apply
solely to the Borrower.

 

 

 

Conditions Precedent to Closing:

 

Usual and customary for transactions of this type, including, without
limitation:

 

(i)             execution of mutually acceptable definitive documents;

(ii)   concurrent closing of the Acquisition and funding of senior secured
acquisition debt on the terms contemplated by the debt commitment papers; and

(iii)  absence of default.

 

--------------------------------------------------------------------------------


 

Events of Default:

 

Usual and customary for transactions of this type (and, in any event, to apply
solely to the Borrower), including, without limitation, failure to pay principal
and interest at Maturity. In the event the Loan is accelerated, the Lenders
shall have the option to convert the Loan to equity in the Borrower at the
penalty rate as set forth in Section 4.11(b) of the LLC Agreement Form.

 

 

 

Conversion to Equity:

 

If the Loan (together with accrued and unpaid interest thereon) has not been
repaid in full on or before the one year anniversary of the Closing Date and
Dynegy does not exercise the Dynegy Repayment Option (as defined in the LLC
Agreement Form) in full, as contemplated in Section 4.11(a) of the LLC Agreement
Form, then the Loan, at the option of the Lenders, will be subject to conversion
into equity of the Borrower as provided for in Section 4.11(b) of the LLC
Agreement Form.


Any unconverted portion of the Loan which remains outstanding after the one year
anniversary of the Closing Date shall bear interest at the 18% per annum rate
described above under “Stated Coupon”.



No portion of the Loan shall convert to equity in the Borrower to the extent
repaid prior to the one year anniversary of the Closing Date.



Attached to this term sheet as Schedule I are sample calculations of the
conversion mechanics described herein.

 

--------------------------------------------------------------------------------


 

ECP Equity

 

$

415

 

12.1

%

Dynegy Equity

 

770

 

22.4

%

Total equity

 

1,185

 

34.5

%

Term Loan B

 

1,850

 

53.9

%

ECP Bridge

 

400

 

11.6

%

Total Uses

 

$

3,435

 

100.0

%

 

Purchase Price

 

$

3,300

 

Financing Fees

 

$

105

 

Expenses

 

$

30

 

Total Uses

 

$

3,435

 

 

Initial equity contribution

 

ECP equity

 

$

415

 

35.0

%

DYN equity

 

$

770

 

65.0

%

Total equity

 

$

1,185

 

 

 

 

Convertible PIK Facility

 

Initial Amount

 

$

400

 

 

 

Interest (assume 100% PIK)

 

11.0

%

 

 

Punitive Dilution Percentage

 

50.0

%

 

 

 

 

 

 

 

 

Outstanding Principal Amount @ Maturity

 

$

444

 

 

 

Assumed DYN repayment %

 

65.0

%

 

 

DYN Repayment Amount

 

$

289

 

 

 

ECP automatic conversion %

 

35.0

%

 

 

ECP automatic conversion amount ($)

 

$

155

 

 

 

ECP optional conversion of DYN’s unpaid 65%

 

100.0

%

 

 

$ amount (incl. punitive dilution)

 

—

 

 

 

ECP optional conversion of its 35%

 

100.0

%

 

 

$ amount

 

—

 

 

 

Total ECP Conversion Amount

 

$

155

 

 

 

Loan amount remaining

 

$

0

 

 

 

 

Pro forma ownership - w/ dilution

 

Initial ECP equity

 

$

415

 

25.5

%

Initial DYN equity

 

$

770

 

47.3

%

ECP Conversion Amount

 

$

155

 

9.5

%

DYN Conversion Amount

 

$

289

 

17.7

%

Total equity

 

$

1,629

 

 

 

ECP ownership

 

35.0

%

 

 

DYN ownership

 

65.0

%

 

 

 

Note: all conversion and dilution calculations shall be based on capital
contributions (no market value concept)

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TERMS OF LIQUIDITY FACILITY

 

 

 

Borrower:

 

Atlas Power Finance, LLC (the “Borrower”).

 

 

 

Lender:

 

Dynegy Inc. (“Dynegy” or the “Lender”).

 

 

 

Facility Amount:

 

$100.0 million (the “Facility Amount”).

 

 

 

Availability:

 

The Facility shall be available as loans (“Loans”) and/or by way of letters of
credit (“Letters of Credit”) issued for the account of Dynegy under the Credit
Agreement or such other letter of credit facility as Dynegy may determine in its
sole discretion to support obligations of the Borrower; provided that the
aggregate principal amount of Loans and aggregate face amount of Letters of
Credit may not, in the aggregate, exceed the Facility Amount.

 

 

 

Letters of Credit:

 

The Borrower shall be obligated to reimburse Dynegy for all costs and fees
incurred by it in connection with the issuance of any Letter of Credit
(including, without limitation, Letter of Credit Fees and Facing Fees) and shall
reimburse Dynegy in full in cash in immediately available funds immediately upon
any drawing under any Letter of Credit.

 

 

 

Interest Rate/Borrowings:

 

The Borrower may elect that the Loans comprising each borrowing bear interest
and be subject to Interest Periods consistent with those applicable to either
Base Rate Loans or LIBOR Loans under the Credit Agreement.

 

 

 

Maturity:

 

Consistent with the initial maturity date with respect to term loans under that
certain term loan facility to be entered into by the direct subsidiary of the
Borrower in connection with the “Delta” acquisition in an aggregate principal
amount of up to $1,850.0 million or, if later, the maturity date with respect to
the latest maturing revolving facility tranche under the Credit Agreement.

 

 

 

Security:

 

None.

 

 

 

Call Protection:

 

None.

 

 

 

Guaranties:

 

None.

 

 

 

Applicable Law:

 

State of New York.

 

--------------------------------------------------------------------------------